United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued October 5, 2018              Decided August 30, 2019

                         No. 16-1052

            ALON REFINING KROTZ SPRINGS, INC.,
                       PETITIONER

                              v.

          ENVIRONMENTAL PROTECTION AGENCY,
                    RESPONDENT

               MONROE ENERGY, LLC, ET AL.,
                     INTERVENORS


  Consolidated with 16-1055, 17-1255, 17-1259, 18-1021,
               18-1024, 18-1025, 18-1029


      On Petitions for Review of Agency Action of the
      United States Environmental Protection Agency


    Samara L. Kline argued the cause for petitioners. With her
on the briefs were Evan A. Young, Megan H. Berge, Lisa M.
Jaeger, Brittany M. Pemberton, Clara Poffenberger, Richard
S. Moskowitz, Robert J. Meyers, Thomas A. Lorenzen,
Elizabeth B. Dawson, Warren R. Neufeld, LeAnn M. Johnson,
and Jonathan G. Hardin. Albert M. Ferlo Jr. and Krista
Hughes entered appearances.
                              2
     Meghan E. Greenfield, Trial Attorney, U.S. Department of
Justice, argued the cause for respondent. With her on the brief
was Jeffrey H. Wood, Acting Assistant Attorney General.
Daniel R. Dertke, Attorney, entered an appearance.

     Robert A. Long Jr. argued the cause for intervenors
American Petroleum Institute and Growth Energy. With him
on the brief were Kevin King, Seth P. Waxman, David M. Lehn,
Saurabh Sanghvi, and Claire Chung. Stacy R. Linden entered
an appearance.

     Shannen W. Coffin and Linda C. Bailey were on the brief
for amici curiae NACS, et al. in support of respondent EPA.
                              3

                         No. 17-1044

COFFEYVILLE RESOURCES REFINING & MARKETING, LLC AND
        WYNNEWOOD REFINING COMPANY, LLC,
                    PETITIONERS

                              v.

           ENVIRONMENTAL PROTECTION AGENCY,
                     RESPONDENT

        ALON REFINING KROTZ SPRINGS, INC., ET AL.,
                     INTERVENORS


  Consolidated with 17-1045, 17-1047, 17-1049, 17-1051,
                         17-1052


          On Petitions for Review of Action of the
       United States Environmental Protection Agency


    Brian Killian argued the cause for petitioner The National
Biodiesel Board. With him on the briefs was Douglas A.
Hastings.

    Samara L. Kline and Thomas Allen Lorenzen, argued the
causes for Obligated Party Petitioners. With them on the briefs
were Evan A. Young, Lisa M. Jaeger, Brittany M. Pemberton,
Clara Poffenberger, Richard S. Moskowtiz, Robert J. Meyers,
Elizabeth B. Dawson, David W. DeBruin, Thomas J. Perrelli,
Matthew E. Price, LeAnn M. Johnson, and Jonathan G.
                                           4
Hardin. David Y. Chung, Eric D. Miller, and Albert M. Ferlo
Jr. entered appearances.

    Patrick R. Jacobi and Samara M. Spence, Attorneys, U.S.
Department of Justice, argued the causes for respondent. With
them on the brief was Jeffrey H. Wood, Acting Assistant
Attorney General.

    Thomas Allen Lorenzen argued the cause for intervenors
American Fuel & Petrochemical Manufacturers and American
Petroleum Institute in support of respondent regarding
Biomass-Based Diesel Issues. With him on the brief were
Robert J. Meyers, Elizabeth B. Dawson, Richard S. Moskowitz,
Robert A. Long, Jr., and Kevin King. Stacy R. Linden entered
an appearance.

     Robert A. Long, Jr., Kevin King, Bryan M. Killian,
Douglas A. Hastings, Seth P. Waxman, David M. Lehn,
Saurabh Sanghvi, and Claire H. Chung were on the brief for
intervenors Growth Energy, et al. in support of respondent.
Eric D. Miller entered an appearance.

   Before: PILLARD and KATSAS, Circuit Judges, and
WILLIAMS, Senior Circuit Judge.

      Opinion for the Court filed PER CURIAM.

     Opinion concurring in part and concurring in the judgment
filed by Senior Circuit Judge WILLIAMS.

                         TABLE OF CONTENTS

I.    Introduction ..................................................................... 6
II.   Background ..................................................................... 7
                                               5
     A. Legal Background ........................................................ 7
     B. Procedural Background ............................................. 12
        1.      2007, 2010, and 2017 Point of Obligation
                Proceedings ............................................................ 12
        2.      2017 Annual Volumetric Proceedings ................... 15
III.         Standard of Review .................................................... 17
IV.          2010 Point of Obligation Rule ................................... 17
     A. Jurisdiction................................................................. 17
        1.      Final Agency Action Under Section 7607(b)(1).... 19
        2.      After-Arising         Grounds             Under            Section
                7607(b)(1) .............................................................. 28
        3.      Mandatory Reconsideration Under Section
                7607(d)(7)(B) ......................................................... 29
     B. Merits of Challenges to EPA’s Refusal to Revise
        the 2010 Point of Obligation Rule ............................. 32
Va. 2017 Annual Volumetric Rule ...................................... 41
     A. Point of Obligation .................................................... 42
        1.      Jurisdiction ............................................................. 42
        2.      Merits ..................................................................... 43
     B. Cellulosic Biofuel Projection..................................... 53
     C. Cellulosic Waiver ...................................................... 58
VI.          2018 Volume for Biomass-Based Diesel ................... 62
     A. NBB’s Standing ......................................................... 63
     B. Merits of NBB’s Challenges ...................................... 65
VII.         Conclusion ................................................................. 70
                                6
    PER CURIAM:


                        I.   Introduction

     The Clean Air Act requires EPA to publish “renewable
fuel standards,” ultimately expressed as “applicable
percentages,” each year to ensure that the total supply of
transportation fuel sold or imported into the United States
contains specified proportions of each of four categories of
renewable fuels. Congress intended the Renewable Fuel
Standards (RFS) program to “move the United States toward
greater energy independence and security” and “increase the
production of clean renewable fuels.”          See Energy
Independence and Security Act of 2007 (EISA), Pub. L. No.
110-140, preamble, 121 Stat. 1492 (2007) (codified at 42
U.S.C. § 7545(o)).

     In these related cases, Alon Refining Krotz Springs,
together with other petroleum refineries and their trade
associations—the “Alon Petitioners”—seek review of EPA’s
decision not to revise its 2010 point of obligation regulation
requiring refineries and importers, but not blenders, to bear the
direct compliance obligation of ensuring that transportation
fuels sold or introduced into the U.S. market include the
requisite percentages of renewables. Coffeyville Resources
Refining & Marketing and another group of refineries and trade
associations—the “Coffeyville Petitioners”—challenge EPA’s
refusal to reassess the appropriateness of the point of obligation
in the context of its 2017 annual volumetric rule, which set the
2017 applicable percentages for all four categories of
renewable fuel and the 2018 applicable volume for one subset
of such fuel, biomass-based diesel. See 81 Fed. Reg. 89,746
(Dec. 12, 2016) (2017 Rule). The Coffeyville Petitioners also
contend that EPA arbitrarily set the 2017 percentage standards
                               7
too high. The National Biodiesel Board (NBB)—a biomass-
based diesel industry trade association—separately contends
that EPA set the 2018 applicable volume for biomass-based
diesel too low. Various trade associations representing
refineries and producers of renewable fuels have intervened in
support of EPA. For the reasons that follow, we deny each of
the petitions for review, many of which recycle arguments
raised and rejected in prior challenges.

                      II.    Background

A. Legal Background

    Congress established the RFS program in 2005 as part of
the Energy Policy Act, Pub. L. No. 109-58, 119 Stat. 594
(2005) (as amended at 42 U.S.C. § 7545(o)). The statute
mandates the gradual introduction of four nested categories of
renewable fuels into the United States’ supply of gasoline,
diesel, and other transportation fuels.       See 42 U.S.C.
§ 7545(o)(2)(B). These categories include: (1) total renewable
fuel; (2) advanced biofuel; (3) cellulosic biofuel; and (4)
biomass-based diesel. Id. § 7545(o)(2)(A)(i), (B). The
umbrella category, total renewable fuel, covers the three other
categories plus any conventional renewable fuels, such as corn-
based ethanol. See id. § 7545(o)(1)(F), (J), (2)(A)(i). The
advanced biofuel subset includes any renewable fuel (except
ethanol from cornstarch) that has at least 50% lower lifecycle
greenhouse gas emissions than fossil fuels.                  Id.
§ 7545(o)(1)(B).      The statute further specifies two
nonexclusive subsets of advanced biofuels: cellulosic biofuel
(a renewable fuel derived from cellulose materials such as corn
stalks and husks) and biomass-based diesel (a diesel fuel
substitute made from feedstocks such as animal fats). Id.
§ 7545(o)(1)(B), (D), (E); EPA Coffeyville Br. 4–5. The
                               8
following figure depicts the nested nature of the four fuel
categories.




                    Source: Coffeyville Br. 11.
     Four tables in the statute set forth gradually increasing
annual “applicable volume” requirements for each category of
renewable fuel. See 42 U.S.C. § 7545(o)(2)(B)(i). The statute
sets applicable volumes for biomass-based diesel through
2012, id. § 7545(o)(2)(B)(i)(IV), and applicable volumes for
the    other    three     categories    through    2022,     id.
§ 7545(o)(2)(B)(i)(I)–(III). Under those tables, as the total
quantities of renewable fuel rise over time, the ratio of
advanced biofuels relative to conventional renewable fuel
gradually increases. Id. For compliance years (which match
calendar years) after those specified in the tables, the statute
requires EPA, in coordination with the Secretaries of Energy
and Agriculture, to set the annual applicable volumes based on
                                9
a review of the implementation of the program plus an analysis
of six listed factors. Id. § 7545(o)(2)(B)(ii). For years not
specified in the table, EPA must publish the applicable volumes
fourteen months before the year in which they will apply—
volumes that, shortly before the start of the compliance year,
EPA translates into percentage standards. Id.
     Various “waiver” provisions require or permit EPA to
lower the annual applicable volumes. Two are relevant for the
purposes of this case. First, under the “cellulosic waiver
provision,” EPA must make its own projection of the volume
of cellulosic biofuel that will be produced in the following year.
Id. § 7545(o)(7)(D)(i). If that projection is less than the
statutory figure, the agency must use its own projection as the
applicable volume of cellulosic biofuel. Id.; see Am. Petroleum
Inst. v. EPA, 706 F.3d 474, 477–80 (D.C. Cir. 2013) (API). The
same cellulosic waiver provision authorizes (but does not
require) EPA to also reduce the advanced biofuel and total
renewable biofuel volume requirements “by the same or a
lesser volume” as the cellulosic biofuel reduction, 42 U.S.C.
§ 7545(o)(7)(D)(i), and EPA has “broad discretion” regarding
whether and how to do that, Monroe Energy, LLC v. EPA, 750
F.3d 909, 915 (D.C. Cir. 2014). Separately, under the “general
waiver provision,” EPA may reduce any of the statutory
applicable volumes if it determines “that implementation . . .
would severely harm the economy or environment,” or “that
there is an inadequate domestic supply.”               42 U.S.C.
§ 7545(o)(7)(A); see Ams. for Clean Energy v. EPA, 864 F.3d
691, 707–13 (D.C. Cir. 2017) (ACE).
     After EPA determines the waiver-adjusted applicable
volumes, it must translate those volumes into “renewable
volume obligation[s]” for each category of renewable fuel for
the upcoming compliance year. 42 U.S.C. § 7545(o)(3)(B)(i).
The volume obligation for each category of renewable fuel is
expressed as an “applicable percentage,” also known as a
                               10
“percentage standard,” calculated by dividing the adjusted
applicable volume for that category of fuel by the total
anticipated volume of non-renewable transportation fuel that
will be introduced into commerce (which EPA derives based
on an estimate provided by the Energy Information
Administration) in the coming compliance year.           Id.
§ 7545(o)(3)(A), (B)(ii)(II); 40 C.F.R. § 80.1405(c). The
statute calls on EPA to publish the percentage standards not
later than November 30—a month before the start of the
compliance year. 42 U.S.C. § 7545(o)(3)(B)(i).
     EPA must place the renewable volume obligations on
“refineries, blenders, and importers, as appropriate.” 42 U.S.C.
§ 7545(o)(3)(B)(ii)(I); see also id. § 7545(o)(2)(A) (requiring
EPA to promulgate implementing regulations, including
“compliance provisions applicable to refineries, blenders,
distributors, and importers, as appropriate,” designed to ensure
that transportation fuel sold or introduced into the United States
“contains at least” the required annual applicable volumes).
The entities that EPA designates to meet the volume
obligations are known as “obligated parties.” Monroe Energy,
750 F.3d at 912. Each obligated party must ensure that the
volume of non-renewable fuel it sells or introduces into U.S.
commerce is matched by selling or introducing a corresponding
volume of each category of renewable fuel at the level EPA’s
percentage standard requires for that category. See ACE, 864
F.3d at 699. The percentage standards are set in the
anticipation that, if each obligated party meets them and EPA’s
projection regarding the country’s total transportation fuel
supply bears out, the amount of each category of renewable
fuel introduced into the economy in the upcoming compliance
year will equal the applicable volumes for that year. Id.
Obligated parties bear no direct responsibility for any shortfalls
in the applicable volumes so long as they comply with the
percentage standards.
                               11
     EPA assigns a set of “renewable identification numbers”
(RINs) to each batch of renewable fuel that is produced or
imported for use in the United States. 40 C.F.R. § 80.1426; see
42 U.S.C. § 7545(o)(5); Monroe Energy, 750 F.3d at 913. The
number of RINs assigned to each batch corresponds to the
amount of ethanol-equivalent energy per gallon in that batch.
See 40 C.F.R. § 80.1415; Monroe Energy, 750 F.3d at 913.
RINs remain attached to the renewable fuel until that fuel is
purchased by an obligated party or blended into fossil fuels to
be used for transportation fuel. See ACE, 864 F.3d at 699
(citing 40 C.F.R. § 80.1429(b)(1)–(2)). At that point the RINs
become “separated,” meaning they are, in effect, a form of
compliance credit. Id. Obligated parties demonstrate their
compliance with their renewable fuel obligations by “retiring”
RINs in annual compliance demonstrations to EPA. 40 C.F.R.
§§ 80.1427(a), 80.1451(a)(1).
     Because the four categories of renewable fuel are nested,
obligated parties can comply with their obligations for a type
of fuel by retiring any combination of RINs corresponding to
that category of fuels or any subset thereof. See 40 C.F.R.
§ 80.1427(a)(3)(i). For instance, retiring a cellulosic biofuel or
biomass-based diesel RIN counts not only toward the volume
obligation for that fuel, but also toward both the advanced
biofuel and total renewable fuel obligations. Thus, “if one
million gallons of cellulosic biofuel are blended into the fuel
supply, the statute allows those one million gallons to be
credited toward the advanced biofuel and total renewable fuel
obligations in addition to the cellulosic biofuel obligation.”
ACE, 864 F.3d at 698.
    Obligated parties who have more RINs than they need may
sell or trade their excess, 40 C.F.R. § 80.1428(b), or they may
“bank” those RINs for use to meet up to 20 percent of their
obligations for the following compliance year, Monroe Energy,
750 F.3d at 913; see 40 C.F.R. § 80.1427(a)(1), (5); Regulation
                              12
of Fuels and Fuel Additives: Changes to Renewable Fuel
Standard Program, 75 Fed. Reg. 14,670, 14,734–35 (Mar. 26,
2010). Obligated parties without enough RINs to meet their
compliance obligations may purchase RINs, use banked RINs
from the prior year, or carry a deficit forward to the following
year to be satisfied together with the following year’s
obligations. See ACE, 864 F.3d at 699–700; see also 42 U.S.C.
§ 7545(o)(5)(D); 40 C.F.R. § 80.1427(b).

B. Procedural Background

     The procedural history of these cases follows two paths:
first, the proceedings relevant to the challenge that EPA
arbitrarily declined to initiate a rulemaking to modify the 2010
regulation designating refineries and importers, but not
blenders, as obligated parties; and second, the proceedings
challenging the 2017 Rule.

    1.   2007, 2010, and 2017 Point of Obligation
         Proceedings

    In its 2007 regulations implementing the RFS program,
EPA designated refiners and importers, but not blenders, as the
“appropriate” parties to meet the renewable fuel obligation. 72
Fed. Reg. 23,900, 23,923–24 (May 1, 2007). At the time, those
designations were not challenged in court. EPA reaffirmed its
designations in a 2010 regulation now commonly known as the
“point of obligation rule.” 75 Fed. Reg. at 14,721–22 (codified
at 40 C.F.R. § 80.1406(a)(1)). During the 2010 rulemaking,
several refiners—including petitioner Valero Energy
Corporation—argued that failing to obligate blenders, who
combine renewable fuel with fossil fuels, would make the RFS
program unworkable. EPA concluded that the program was
functioning adequately and that the burdens and disruption
from changing the point of obligation would outweigh any
                              13
benefits. See Summary and Analysis of Comments 3.9.2, Alon
J.A. 287–90. Although other aspects of the 2010 regulations
were challenged in court, see, e.g., Nat’l Chicken Council v.
EPA, 687 F.3d 393 (D.C. Cir. 2012); Nat’l Petrochemical &
Refiners Ass’n v. EPA, 630 F.3d 145 (D.C. Cir. 2010), the point
of obligation rule was not.

     On December 14, 2015, EPA promulgated the volume
requirements for 2014, 2015, and 2016. Renewable Fuel
Standard Program, 80 Fed. Reg. 77,420 (Dec. 14, 2015). In so
doing, EPA exercised its general waiver authority to lower the
total renewable fuel volumes based on a finding of inadequate
domestic supply due to market factors “affecting the ability to
distribute, blend, dispense, and consume . . . renewable fuels”
at the levels required by statute. Id. at 77,435/2. Among those
factors was “the slower than expected development of the
cellulosic biofuel industry.” Id. at 77,422. The agency thought
an additional “real world constraint[]” was the “E10
blendwall”—the difficulty for most American vehicle engines
to run on blends containing more than 10% ethanol. Id. at
77,423. EPA explained that those factors made the statutory
requirements “impossible to achieve.” Id. at 77,422/2. This
Court later vacated the general waiver on the ground that EPA
had misinterpreted the statutory term “inadequate domestic
supply” to include demand-side constraints such as the E10
blendwall. See ACE, 864 F.3d at 704–13.

     On February 12, 2016, sixty days after EPA promulgated
the volume requirements for 2014–16, the Alon Petitioners
petitioned this Court for review of the 2010 point of obligation
rule. These petitions contend that the rule was arbitrary and
capricious insofar as it failed to impose the obligation on
downstream blenders—the parties petitioners think are best
able to comply with it. The petitions assert jurisdiction under
the after-arising provision in 42 U.S.C. § 7607(b)(1), which
                               14
permits otherwise-untimely challenges to a rule if the
challenges are “based solely on grounds arising after” the sixty-
day deadline for seeking judicial review. The petitioners assert
that EPA’s exercise of its general waiver authority in the 2014–
16 volume regulations, and its acknowledgment of the RFS
program’s shortcomings as of that time, provided such an after-
arising ground.

     The Alon Petitioners simultaneously petitioned EPA to
revise the point of obligation rule. Some of their requests were
styled as petitions for a rulemaking. Others were styled as
petitions for mandatory reconsideration under 42 U.S.C.
§ 7607(d)(7)(B), which requires EPA to reconsider a rule if
centrally important objections were impracticable to raise
during the comment period or “arose after” that period “but
within the time specified for judicial review.” The petitions
cited the waiver in the 2014–16 volume regulations and EPA’s
acknowledgment of program difficulties as grounds supporting
mandatory reconsideration. This Court held in abeyance the
petitions for review of the point of obligation rule pending
resolution of the petitions to revise it.

     On November 10, 2016, EPA published a proposed denial
of the petitions to revise the point of obligation rule. On
November 22, 2017, after reviewing more than 18,000
comments on the proposal, EPA denied the petitions. It
concluded that the statutory requirements for mandatory
reconsideration were not met, so it treated all the filings as
petitions for a rulemaking. Denial of Petitions for Rulemaking
to Change the RFS Point of Obligation, EPA-HQ-OAR-2016-
0544-0525, at 7 (Nov. 22, 2017) (EPA Denial), Alon J.A. 61.
EPA then denied the petitions on the ground that “changing the
point of obligation would . . . likely result in a decrease in the
production, distribution, and use of [renewable] fuels” and
would “do nothing to incentivize the research, development,
                               15
and commercialization of cellulosic biofuel technologies
critical for the growth of the RFS program in future years.”
EPA Denial at 8–9, Alon J.A. 62–63.

     Within sixty days (in December 2017 and January 2018),
the Alon Petitioners sought judicial review of that denial,
which it cast as a final agency action under section 7607(b)(1).
The two sets of petitions—the February 2016 petitions for
review of the 2010 point of obligation rule and the 2017–18
petitions for review of EPA’s refusal to reconsider the rule—
were consolidated and are now before us.

    2.   2017 Annual Volumetric Proceedings

     EPA issued its 2017 annual volumetric rule on December
12, 2016. The 2017 Rule establishes: (1) the applicable volume
for biomass-based diesel for 2018, 81 Fed. Reg. at 89,751/2;
(2) the waiver-adjusted applicable volumes for cellulosic
biofuel, advanced biofuel, and total renewable fuel for 2017,
id. at 89,747 tbl. I-1; and (3) percentage standards for all four
fuel types for 2017, id. at 89,751, tbl. I.B.6-1.
     EPA exercised its mandatory cellulosic waiver authority to
decrease the 2017 applicable volume for cellulosic biofuel by
more than 94 percent, dropping 5.189 billion gallons from the
statutory target of 5.5 billion gallons, to 311 million gallons.
Id. at 89,750/2; 42 U.S.C. § 7545(o)(2)(B)(i)(III). EPA then
had discretion under that same waiver authority to cut as much
as 5.189 billion gallons off the statutory volumes for advanced
biofuel and total renewable fuel.              See 42 U.S.C.
§ 7545(o)(7)(D)(i); 81 Fed. Reg. at 89,762 & tbl. IV.A-1. EPA
partially exercised that authority, reducing the 9-billion-gallon
statutory target for advanced biofuel by 4.72 billion gallons,
resulting in an adjusted applicable volume of 4.28 billion
gallons—a greater than 50% decrease. 81 Fed. Reg. at 89,750–
51; 42 U.S.C. § 7545(o)(2)(B)(i)(II). EPA reduced the total
                               16
renewable fuel volume requirements by the same amount,
lowering the statutory target of 24 billion gallons to 19.28
billion gallons. 81 Fed. Reg. at 89,751/1; 42 U.S.C.
§ 7545(o)(2)(B)(i)(I). EPA considered but decided against also
using its general waiver authority to further lower the
applicable volume of total renewable fuel. 81 Fed. Reg. at
89,751/1.
     Using the waiver-adjusted applicable volumes, EPA set
the 2017 percentage standards for each of the four renewable
fuel categories. See id. at 89,751, 89,799–801. Finally, EPA
set the biomass-based diesel applicable volume for 2018 at 2.1
billion gallons. Id. at 89,751/2. EPA received comments
urging it to reassess the point of obligation in the 2017 Rule,
but declined to address them on the grounds that the comments
were “beyond the scope” of the 2017 rulemaking. Response to
Comments at 542, Coffeyville J.A. 761.
    After EPA published the 2017 Rule, various parties
petitioned for judicial review. The Coffeyville Petitioners
contend that EPA erred by refusing to reconsider which types
of parties would bear the direct compliance obligation under
the 2017 Rule. They also argue that EPA arbitrarily calculated
the 2017 production of cellulosic biofuel and arbitrarily
exercised its discretionary cellulosic waiver authority, resulting
in percentage standards that are too high. NBB argues that
EPA set the 2018 applicable volume for biomass-based diesel
too low by considering factors it should not have and omitting
or incorrectly assessing others. Two trade associations
representing refineries have intervened in defense of EPA’s
biomass-based diesel decision, and a coalition of trade
associations representing renewable fuel producers and
refineries have intervened to oppose the Coffeyville
                             17
Petitioners’ claims.    None of the petitioners’ challenges
succeeds.

                 III.   Standard of Review

     “This court applies the familiar, deferential standard
announced in Chevron, U.S.A., Inc. v. Natural Resources
Defense Council, Inc., to sustain any reasonable agency
interpretation of ambiguity in the Clean Air Act.” Nat’l Ass’n
for Surface Finishing v. EPA, 795 F.3d 1, 7 (D.C. Cir. 2015).
“We employ the deferential State Farm standard of review
when reviewing arguments based on allegedly arbitrary or
unreasoned agency action.” ACE, 864 F.3d at 726 (citing
Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.
Auto. Ins. Co., 463 U.S. 29, 43 (1983)). Under that rubric,
EPA’s actions are “presumptively valid provided [they] meet[]
a minimum rationality standard.” Nat. Res. Def. Council, Inc.
v. EPA, 194 F.3d 130, 136 (D.C. Cir. 1999). We uphold EPA’s
actions so long as they are “reasonable and reasonably
explained.” Jackson v. Mabus, 808 F.3d 933, 936 (D.C. Cir.
2015).
           IV.     2010 Point of Obligation Rule

    We start with the Alon Petitioners and their challenges to
the 2010 point of obligation rule.

A. Jurisdiction

    We begin, as we must, with our jurisdiction. In general
terms, the question presented involves our review of rules
promulgated under the Clean Air Act, or EPA’s failure to
amend them, after the initial window for seeking judicial
                               18
review has passed. Various statutory provisions frame this
inquiry.

     Section 7607(b)(1) of Title 42 provides for judicial review
of regulations promulgated by the Administrator of EPA under
the Clean Air Act. The first sentence of section 7607(b)(1)
vests this Court with exclusive jurisdiction to review
“nationally applicable regulations promulgated, or final action
taken, by the Administrator” under the Act. The fourth
sentence of section 7607(b)(1) specifies the time for seeking
judicial review. It imposes a sixty-day time limit, but provides
an exception for petitions based on grounds arising after the
limit: “Any petition for review under this subsection shall be
filed within sixty days from the date notice of such
promulgation, approval, or action appears in the Federal
Register, except that if such petition is based solely on grounds
arising after such sixtieth day, then any petition for review
under this subsection shall be filed within sixty days after such
grounds arise.”

     Section 7607(d) of Title 42 sets forth provisions for
various rulemakings under the Clean Air Act, including for the
“promulgation or revision of any regulation” involving the RFS
program.      Id. § 7607(d)(1)(E).       Section 7607(d)(7)(B)
addresses various issues regarding exhaustion, agency
reconsideration, and judicial review. The first sentence of that
provision imposes a conventional exhaustion requirement,
limiting judicial review to objections “raised with reasonable
specificity during the period for public comment.” The second
sentence requires EPA to reconsider regulations in certain
narrow circumstances: “If the person raising an objection can
demonstrate to the Administrator that it was impracticable to
raise such objection within such time or if the grounds for such
objection arose after the period for public comment (but within
the time specified for judicial review) and if such objection is
                               19
of central relevance to the outcome of the rule, the
Administrator shall convene a proceeding for reconsideration
of the rule and provide the same procedural rights as would
have been afforded had the information been available at the
time the rule was promulgated.” The third sentence of section
7607(d)(7)(B) makes any “refusal” to provide such mandatory
reconsideration judicially reviewable.

     At various times in this litigation, the petitioners have
asserted three different jurisdictional theories. First, EPA’s
refusal to revise the point of obligation rule in 2017 was a final
action reviewable under the first sentence of section
7607(b)(1), regardless of the after-arising provision. Second,
EPA’s statements and actions in its 2014–16 volume regulation
constitute after-arising grounds permitting a challenge to the
point of obligation rule as promulgated in 2010. Third, these
same EPA statements and actions triggered a right to
mandatory reconsideration under section 7607(d)(7)(B), which
in turn makes the denial of reconsideration judicially
reviewable. As explained below, we conclude that the first
contention is correct, the second has been abandoned, and the
third lacks merit.

    1. Final Agency Action Under Section 7607(b)(1)

     In 2016, various refiners petitioned EPA for a rulemaking
to modify the point of obligation rule. The petitions urged that
the need for a modification became evident in 2015, when EPA
waived certain statutory volume requirements and concluded
that changing economic conditions had made the requirements
“impossible to achieve.” 2014–16 Rule, 80 Fed. Reg. at
77,422/2. In November 2017, EPA denied the rulemaking
petitions on the ground that any current problems with the RFS
program were manageable and that changing the point of
obligation at this juncture would be disruptive. EPA Denial at
                               20
8–9, Alon J.A. 62–63. The refiners sought review of the denial
in December 2017 and January 2018. As petitioners in this
Court, they contend that the November 2017 denial constituted
final agency action reviewable under section 7607(b)(1). We
agree.

     As noted above, the first sentence of section 7607(b)(1)
gives this Court exclusive jurisdiction to review any nationally
applicable “final action” taken by EPA under the Clean Air
Act. The parties agree that the denial of the rulemaking
petitions was nationally applicable, final, and taken under the
Clean Air Act. It was also agency “action” within the meaning
of the statute. That word “bears the same meaning in [section
7607(b)(1)] that it does under the Administrative Procedure
Act,” Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 478
(2001), which defines “agency” to include EPA, 5 U.S.C.
§ 551(1), and “agency action” to include “the whole or a part
of an agency rule, order, license, sanction, relief, or the
equivalent or denial thereof, or failure to act,” id. § 551(13)
(emphases added). So, EPA’s denial of the petitions for
rulemaking was a reviewable “action.”

     The petitions for review were timely. As a general matter,
section 7607(b)(1) requires a petition for review to be filed
within sixty days of when “notice of such promulgation,
approval, or action appears in the Federal Register.” Here, the
“action” at issue—denial of the petitions for rulemaking—was
published in the Federal Register on November 22, 2017, and
the petitions for review of that action were filed within sixty
days of that date. Moreover, this conclusion does not depend
on the after-arising provision. To the contrary, because the
petitions for review were filed within sixty days of the “action”
under review, the exception for “grounds arising after such
sixtieth day” was not triggered.
                               21
     Our caselaw confirms this framing of the jurisdictional
issue. In Massachusetts v. EPA, 415 F.3d 50 (D.C. Cir. 2005),
this Court held that EPA’s denial of a petition to regulate
greenhouse gas emissions as air pollutants was itself “final
action” reviewable under section 7607(b)(1). See id. at 53–54
(opinion of Randolph, J.); id. at 61 (Sentelle, J., concurring in
the judgment). The Supreme Court reversed our judgment on
the merits, but agreed that we had jurisdiction. Massachusetts
v. EPA, 549 U.S. 497 (2007). In particular, the Court noted that
section 7607(b)(1) “expressly permits review” of EPA’s
“rejection of [a] rulemaking petition.” Id. at 520, 528; see also
id. at 517 (section 7607(b)(1) affords “the right to challenge
[this] agency action unlawfully withheld”). Likewise, in
Natural Resources Defense Council v. EPA, 824 F.2d 1146
(D.C. Cir. 1987) (en banc) (NRDC), we held that a 1985
decision to withdraw proposed amendments to certain 1976
regulations—which we described as a “decision not to amend”
the regulations—was “reviewable agency action” under
section 7607(b)(1). Id. at 1150 (quotation marks omitted). We
concluded that the petition for review at issue, which on its face
challenged the 1985 withdrawal decision, was not, in
substance, an untimely “‘back-door’ challenge to the 1976
regulations.” Id. On that point, we reasoned that the petitioners
claimed legal errors in the 1985 withdrawal and sought vacatur
only of that order. Likewise, in this case, the petitions for
review filed in 2017 and 2018 raise no back-door challenge to
the 2010 regulation: the petitions contend that EPA in 2017
arbitrarily refused to take account of changing economic
conditions, and they seek vacatur only of the 2017 order
denying a new rulemaking going forward.

    Background principles of administrative law reinforce our
conclusion that the denial of a petition to modify a rule based
on changed circumstances is itself a reviewable order.
Ordinarily, the denial of a petition to amend or rescind a
                               22
regulation is judicially reviewable. See, e.g., NLRB Union v.
FLRA, 834 F.2d 191, 195–96 (D.C. Cir. 1987). When the
petition to amend attacks defects in the regulation as originally
promulgated, and when the time limit for seeking review of the
regulation has passed, questions can arise about whether the
time limit is being improperly circumvented. In these
circumstances, we have held that the petitioner cannot raise
procedural challenges to the regulation, but can raise
substantive arguments that the regulation is unauthorized by or
conflicts with a statute. See id. at 196–97. But the
circumvention concern does not even arise when the petitioner
raises arguments about changed circumstances or new
information.      Those kinds of arguments—that recent
developments compel the amendment of an older regulation—
are always cognizable through review of the denial of a petition
to amend, though they trigger an “extremely limited” review
on the merits. Id. at 196. Our decision today harmonizes the
judicial-review provisions of the Clean Air Act with this
general background principle.

     EPA recognizes the general rule that, under the NLRB
Union line of cases, the denial of a petition to amend a rule is a
reviewable order, which supports both challenges based on
recent developments and substantive challenges to the original
regulation. Nonetheless, EPA urges a different rule where the
applicable judicial-review provision contains a time limit for
seeking review and an exception for grounds arising after the
time limit, as in the Clean Air Act. In those circumstances,
according to EPA, a challenge to the denial of a petition to
amend is untimely—and the denial is thus entirely
unreviewable—unless the after-arising provision is satisfied.
EPA rests this conclusion on National Mining Ass’n v.
Department of Interior, 70 F.3d 1345 (D.C. Cir. 1995), and
American Road & Transportation Builders Ass’n v. EPA, 588
                               23
F.3d 1109 (D.C. Cir. 2009) (ARTBA), but neither decision
supports its position.

     National Mining involved judicial review under the
Surface Mining Control and Reclamation Act (SMCRA),
which requires petitions for review to be filed “within sixty
days” of the agency action at issue “or after such date if the
petition is based solely on grounds arising after the sixtieth
day.” See 70 F.3d at 1350. In 1986, parties petitioned the
Department of Interior to rescind a 1979 SMCRA regulation
on two grounds. First, the petitioners argued that the rule was
inconsistent with the statute—an argument attacking the
regulation itself and “available” when the regulation was
originally promulgated. See id. After the agency declined to
rescind the rule, the challengers sought judicial review. We
held that the after-arising provision made this first challenge
untimely, by explicitly requiring challenges to a regulation
either to be filed “within the statutory period” or to “meet the
after-arising test.” Id. at 1350–51. At the same time, however,
we held that the petitioners’ second challenge—to the agency’s
1986 decision refusing to “repeal” the regulation based on
changed circumstances—was timely and reviewable. Id. at
1352. To be sure, we described the latter challenge as resting
on “grounds that arose after the sixtieth day.” Id. But we failed
to explain what jurisdictional theory that observation
supported: a challenge to the 1979 regulation rendered timely
by the after-arising exception; or a challenge, in substance as
well as form, to the 1986 refusal to repeal, akin to the challenge
that we held reviewable in NRDC. Instead, we simply
concluded that, under the “limited scope of our review,” the
agency did not “act[] unreasonably in denying the petition for
rulemaking.” Id. at 1352–53. Thus, while National Mining
blessed jurisdiction to review agency refusals to amend
regulations based on changed factual circumstances, it did not
                               24
ultimately address what we clarify today—the precise statutory
basis for that jurisdiction.

     ARTBA applied the reasoning of National Mining to the
Clean Air Act, which also contains a time limit for judicial
review and an exception for after-arising grounds. ARTBA
involved a 2002 petition to amend 1997 regulations on the
ground that they allowed states “to adopt precisely the kinds of
regulations that the statute forbids.” 588 F.3d at 1110. As in
National Mining, the challenge was thus a substantive attack
on a regulation as originally promulgated. We held that, under
National Mining, EPA’s “denial of a revision-seeking petition
does not allow review of alleged substantive defects in the
original rule even under the deferential standards applicable to
review of such denials, outside the statutory limitations period
running from the rule[’s] original promulgation.” Id. at 1113
(emphasis added). In other words, National Mining “require[d]
us to treat ARTBA’s petition to EPA as a challenge to the
regulations it sought revised.” Id. at 1110. As a result,
dismissal was necessary unless the petition satisfied the
exception for after-arising grounds, which it did not. See id.

     Neither decision controls here, where the 2017 and 2018
petitions for review challenge not the point of obligation
regulation as originally promulgated in 2010, but the failure to
amend the regulation in light of changed circumstances flagged
by EPA in 2015. EPA rejected that argument in 2017, and the
petitioners sought review of the rejection within sixty days. In
substance as well as form, the challenge was to the 2017 refusal
to amend, not to the underlying 2010 regulation. Under these
circumstances, there was no risk of circumventing the original
time limit. Therefore, there was also no reason to treat the 2010
promulgation and the 2017 refusal to amend as one-and-the-
same agency action, despite binding APA definitions treating
them as separate.
                               25
     Precedent aside, EPA’s proposed approach—making the
after-arising provision the exclusive vehicle for challenging
refusals to amend regulations based on new information or
changed circumstances—creates various difficulties. For one
thing, there is a conceptual mismatch between that provision
and these kinds of challenges. Though the after-arising
exception and the opportunity to seek rule revision based on
post-rulemaking events may seem similar, the first allows an
intervening event to secure judicial review on the basis of
defects extant at the time of the rulemaking, whereas the
second allows review on the question whether intervening
events have fatally undermined the original justification for the
rule. The arrow of time runs forward, not backward, so it is at
best awkward—and at worst incoherent—to speak of a later
development rendering unlawful an earlier promulgation.
Economic developments in 2015 may have made it arbitrary
for EPA to adhere to the point of obligation rule in 2017, but
they cannot have retroactively made arbitrary its promulgation
in 2010.

     Even worse, the Clean Air Act’s after-arising provision, if
used to judge the timeliness of challenges based on new
information, would be difficult to apply, capriciously narrow,
or both. To satisfy that provision, a petition for review must be
both (i) based “solely” on after-arising grounds and (ii) filed
“within sixty days after such grounds arise.” 42 U.S.C.
§ 7607(b)(1). Yet the case for changing an environmental
regulation will almost never manifest itself at one discrete
moment. Instead, it will accumulate progressively over time,
as scientific knowledge advances or economic conditions
change. And so, under EPA’s approach, the relevant filing
deadlines would become practically unknowable. When did
some environmental risk become serious and obvious enough
to compel a rulemaking to strengthen an existing regulation?
That will usually be a hard question, and it would be little short
                               26
of miraculous if the answer turned out to be on a date certain
within sixty days of the filing of a petition for review, as
required to satisfy the after-arising provision.

     In contrast, the approach we have sketched out produces
simple questions and discernible deadlines: ask when EPA
denied the rulemaking petition, then add sixty days. If
possible, we should avoid trying to fix arbitrarily precise
accrual dates for events that develop incrementally over time.
See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 115–
21 (2002). And we should avoid jurisdictional tests that are
complex as opposed to straightforward. See, e.g., Hertz Corp.
v. Friend, 559 U.S. 77, 94 (2010). Treating the denial of a
petition to amend a rule based on changed circumstances as
reviewable agency action honors both principles, while
attempting to shoehorn such denials into the after-arising
provision does the opposite.

     We acknowledge that, in Oljato Chapter of Navajo Tribe
v. Train, 515 F.2d 654 (D.C. Cir. 1975), we assumed that the
after-arising provision would govern review of orders denying
petitions to modify EPA rules based on changed circumstances.
But our only holdings were that such petitions must first be
presented to EPA, id. at 666, and then are reviewable directly
in the courts of appeals, id. at 657–65. Moreover, our
assumption was understandable in context; the petitioners had
missed the statutory deadline to file a petition for review (then
thirty days), see id. at 657, so they pressed alternative
jurisdictional theories (involving either district-court review or
the after-arising provision) that would avoid that deadline.
Furthermore, we expressly reserved the precise bounds of what
constituted a petition based solely on after-arising grounds. See
id. at 666–68. Finally, we stressed that review should generally
be available “when new information casts doubt upon the
validity of a [regulatory] standard.” Id. at 665. At the time, the
                              27
after-arising provision contained no separate deadline
requiring a petition for review to be filed within sixty days of
the after-arising ground. See id. at 657 n.3. So the difference
between “direct review” of a regulation through the after-
arising provision and review of a “refusal to revise” the
regulation appeared largely semantic. See id. at 666. But, two
years after Oljato was decided, Congress amended section
7607(b)(1) to include the separate filing deadline, see Pub. L.
No. 95-95 § 305(c)(3), 91 Stat. 685, 776 (1977), which, as
explained above, made the after-arising provision a singularly
poor vehicle for securing the review that Oljato assumed would
be readily available.

     After Oljato, we held in Group Against Smog & Pollution
v. EPA, 665 F.2d 1284 (D.C. Cir. 1981), that the failure to
challenge a 1974 regulation within the original sixty-day
deadline did not bar “judicial review of the agency’s
subsequent refusal to revise the standard on the basis of new
information.” Id. at 1291. Quoting liberally from Oljato, we
suggested that such review would proceed through the after-
arising provision. Id. at 1289. But we permitted review even
though the after-arising provision, as amended, could not have
applied. The case involved comments filed with EPA in April
1977, which we treated as a petition for a rulemaking. Id. at
1290 & n.47. On April 13, 1978, EPA declined to amend the
rule as requested. Id. at 1288. The ensuing petition for review
was filed on June 12, 1978—more than a year after the
technological changes discussed in the comments, but precisely
sixty days after the refusal to amend. See id. Because the
petition for review was not filed within sixty days of the
asserted after-arising grounds, the after-arising provision
plainly did not apply. So, review must have rested on the
theory that the refusal to amend was itself a reviewable action
triggering its own sixty-day filing window.
                               28
     The approach we follow here—treating denials of
rulemakings based on new facts as independently reviewable
decisions—does not reduce the after-arising provision to
surplusage. Our cases have recognized other circumstances
triggering the after-arising provision, including judicial
decisions that significantly “changed the legal landscape”
faced by petitioners, Honeywell Int’l, Inc. v. EPA, 705 F.3d
470, 473 (D.C. Cir. 2013), and “the occurrence of an event that
ripens a claim,” Coalition for Responsible Regulation v. EPA,
684 F.3d 102, 129 (D.C. Cir. 2012) (per curiam). In cases like
these—where, for example, an intervening statute, regulation,
or judicial decision extends old regulations to new parties—the
after-arising ground is easily dated, the relevant filing
deadlines are clear, and so the provision functions predictably.
Moreover, where the after-arising provision does apply, it
permits the petitioner to contend not only that changed
circumstances warrant amending an existing regulation but
also that the regulation was unlawful as originally
promulgated. See, e.g., Honeywell, 705 F.3d at 473.

     For these reasons, we conclude that we have jurisdiction
to consider the petitioners’ argument that EPA arbitrarily
refused to amend the point of obligation rule based on the
changed circumstances cited by the petitioners.

    2.   After-Arising Grounds Under Section 7607(b)(1)

     The February 2016 petitions for review, filed before EPA
resolved any of the rulemaking petitions, rested on the
alternative jurisdictional theory that EPA’s publication of the
2014–16 volume requirements constituted an after-arising
ground within the meaning of section 7607(b)(1). Our
conclusion above does not moot this question, because if this
alternative theory were valid, then the petitioners could directly
attack the point of obligation rule as originally promulgated.
                               29
Nonetheless, the petitioners have abandoned this theory of
jurisdiction. In their merits briefs, they never actually attack
the 2010 rule as originally promulgated; instead, they challenge
only the 2017 denial of their rulemaking petitions. Moreover,
in requesting relief, they do not ask us to set aside the 2010
rule, but only to “vacate the [2017] Denial[] and remand to
EPA” for a rulemaking to change the point of obligation rule
going forward. Alon Br. 58. And at oral argument, they
disclaimed any challenge to the 2010 rule itself and confirmed
that their only challenge was to EPA’s 2017 refusal to revise
the point of obligation rule. See Rec. of Oral Argument at
2:18:50–2:19:15.

    3.   Mandatory Reconsideration Under Section
         7607(d)(7)(B)

     Finally, the petitioners assert jurisdiction under section
7607(d)(7)(B), on the ground that EPA erroneously denied
petitions for mandatory reconsideration of the point of
obligation rule. To review, section 7607(d)(7)(B) provides in
relevant part that only objections “raised . . . during the period
for public comment” may be “raised during judicial review.”
But if the objector “can demonstrate to the Administrator that
it was impracticable to raise such objection within such time or
if the grounds for such objection arose after the period for
public comment (but within the time specified for judicial
review) and if such objection is of central relevance to the
outcome of the rule,” then EPA must “convene a proceeding
for reconsideration of the rule,” and any refusal to do so is
judicially reviewable. Here, the petitioners assert that the
ground for their objections—EPA’s statements and actions in
its 2014–16 volume regulation—arose “after the period for
public comment” on the 2010 point of obligation rule, and that
                               30
the objections are “of central relevance to the outcome of the
rule.”

     The petitioners misapprehend the statutory text and
structure.    Section 7607(d)(7)(B) does not extend the
jurisdictional deadline to seek judicial review imposed in
section 7607(b)(1); instead, it specifies a non-jurisdictional
exhaustion requirement. See EPA v. EME Homer City
Generation, L.P., 572 U.S. 489, 512 (2014). Its first sentence
generally requires parties to raise objections “during the period
for public comment” in order to later present them in court. Its
second sentence allows a narrow exception when a centrally
important objection cannot feasibly be raised during the
comment period—either because “the grounds for such
objection arose after the period for public comment,” or
because commenting was otherwise “impracticable.” If an
objection fits within this exception, the consequences are
weighty: EPA must grant reconsideration and conduct a new,
full-dress, notice-and-comment rulemaking. And if EPA
denies reconsideration, the objector may seek judicial review.

      This “limited exception” to the normal exhaustion
deadline, Util. Air Regulatory Grp. v. EPA, 744 F.3d 741, 746
(D.C. Cir. 2014), does not come with a free pass from the
subsequent deadline to seek judicial review. To the contrary,
the second sentence of section 7607(d)(7)(B) covers only
objections that arise after the close of the comment period, yet
within the time specified for judicial review. As noted above,
that time for judicial review—sixty days from the promulgation
of the final rule—is specified in section 7607(b)(1). Section
7607(d)(7)(B) does not enlarge that filing period, but merely
fills a narrow gap within it: allowing orderly exhaustion of
important objections that “first became known to the petitioner
after the comment period ended, but before the period for
petitioning for review expired.” Am. Petroleum Inst. v. Costle,
                               31
665 F.2d 1176, 1192 (D.C. Cir. 1981). We recognize that, as a
textual matter, the statutory phrase “but within the time
specified for review” qualifies the requirement that the grounds
must have arisen “after the period for public comment,” but not
the alternative requirement that “it was impracticable” to raise
the objection “during the period for public comment.”
However, the petitioners do not invoke the impracticability
prong of section 7607(d)(7)(B). Moreover, we have construed
that prong to cover instances when the final rule was not a
logical outgrowth of the proposed rule, Clean Air Council v.
Pruitt, 862 F.3d 1, 10 (D.C. Cir. 2017) (per curiam), which
likewise involve problems during the period for public
comment on or petitioning for review of the regulation itself—
not problems that arise when circumstances change years or
decades later.

     The petitioners argued in briefing that the “time specified
for judicial review” referenced in section 7607(d)(7)(B)
encompasses not only the initial sixty-day window after a
rule’s promulgation, but also the secondary sixty-day limit
from after-arising grounds in the fourth sentence of section
7607(b)(1). But as noted above, the petitioners abandoned at
oral argument any reliance on the latter after-arising provision.
Moreover, their theory would transform what we have
described as a “limited” gap-filling provision, Util. Air
Regulatory Grp., 744 F.3d at 746, into a perpetually looming
threat of mandatory notice-and-comment reconsideration.
Tellingly, the petitioners can cite no case employing section
7607(d)(7)(B)’s mandatory reconsideration procedure for
objections that arose after the close of the initial window for
judicial review. Their interpretation would “make a mockery
of Congress’[s] careful effort to force potential litigants to
bring challenges to a rule issued under this statute at the
                               32
outset.” Am. Rd. & Transp. Builders Ass’n v. EPA, 705 F.3d
453, 458 (D.C. Cir. 2013) (quotation marks omitted).

     Because the petitioners’ objections to the point of
obligation rule did not arise within the initial window for
judicial review of the 2010 point of obligation rule, but only
some five years later, EPA properly denied mandatory
reconsideration.

B. Merits of Challenges to EPA’s Refusal to Revise the
   2010 Point of Obligation Rule

     The Alon Petitioners offer an array of arguments to
challenge the denial. None, however, is persuasive.

     We are reviewing EPA’s denial of a petition for
rulemaking to amend the agency’s point of obligation rule. See
supra Part IV.A.1. Accordingly, our review is “‘extremely
limited’ and ‘highly deferential.’” New York v. EPA, 921 F.3d
257, 261 (D.C. Cir. 2019) (quoting Massachusetts, 549 U.S. at
527–28). “To set aside the agency’s judgment, [we] must
conclude that EPA had not ‘adequately explained the facts and
policy concerns relied on’ or that those facts did not ‘have some
basis in the record.’” Id. (quoting WildEarth Guardians v.
EPA, 751 F.3d 649, 653 (D.C. Cir. 2014)). We have no basis
for such a conclusion. In denying the petition for rulemaking,
EPA considered the “information currently before” it and
determined “that the point of obligation is appropriately
placed,” wrestling with the petitioners’ claims to the contrary.
EPA Denial at 8, Alon J.A. 62. As is evident from our
discussion below, EPA did so with enough thoroughness and
reasonableness to satisfy our limited, deferential review.

     We start with EPA’s reasoning, which petitioners say is
arbitrary and capricious. See 42 U.S.C. § 7607(d)(9)(A).
                               33
      At the root of petitioners’ claim is a single premise: that
the current point of obligation misaligns incentives by
requiring those who refine fossil fuel, but not those who blend
it, to meet the RFS program’s annual standards. In petitioners’
view, this misalignment forces refiners to purchase RINs to
satisfy their RFS obligations, jacking up their costs, while
giving windfall profits to blenders, who produce (but don’t
consume) RINs. From this cycle of “RINsanity,” petitioners
say, flow harms galore. Alon Reply Br. 25. Higher RIN prices
not only threaten the financial viability of refiners (putting our
economy and energy security in jeopardy), see, e.g., Alon Br.
46, but they incentivize RIN hoarding, which feeds market
volatility, and gives some market participants an unfair leg up,
see, e.g., id. at 40.

     The problem with this argument, however, is that EPA
reasonably explained why, in its view, there is no misalignment
in the RFS program. According to EPA, refiners “recover the
cost of the RINs they purchase” by passing that cost along in
the form of “higher prices for the petroleum based fuels they
produce.” EPA Denial at 25, Alon J.A. 79. It grounded that
conclusion in studies and data in the record. EPA and the
authors of the pertinent studies took advantage of the fact that
there are pairs of petroleum products in which one variant is
subject to the RIN obligation (such variants being awkwardly
called “obligated fuels”), whereas its not-quite-identical twin is
not. For example, gasoline and diesel sold for use in the United
States are “obligated,” whereas the same fuels sold for export
are not. EPA Denial at 23, Alon J.A. 77. The same goes for
domestic diesel fuel, which is “obligated,” and jet fuel, which
is not. Christopher R. Knittel et al., The Pass-Through of RIN
Prices to Wholesale and Retail Fuels Under the Renewable
Fuel Standard 4 (July 2015) (Knittel), Alon J.A. 534.
Comparing these pairs, the agency found that as RIN prices
increased, a gap “open[ed] up between” the price for obligated
                                34
and unobligated fuels, a gap rather precisely matching the
contemporaneous increase in RIN price—a strong indication
that refiners were “recoup[ing] the costs associated with RIN
prices.” EPA Denial at 23, Alon J.A. 77.

     Further confirming the price relationship, Professor
Knittel and his colleagues found that 73% of a change in RIN
price was passed through in the form of higher petroleum prices
in the same day, 98% within two business days. Knittel 26,
Alon J.A. 536.

     Reviewing the findings, EPA (accurately) reported that the
papers by Knittel and his colleagues, and by Argus Consulting
Services, “concluded that the RIN cost was generally included
in the sale prices of obligated fuels.” EPA Denial at 25, Alon
J.A. 79; see Knittel 26, Alon J.A. 536; Argus Consulting
Services, Do Obligated Parties Include RINs Costs in Product
Prices? 15 (Feb. 2017), Alon J.A. 564 (“There are very specific
correlating price data for diesel that indicate that refiners . . .
pass along the RINs cost . . . .”).

     A similar analysis, EPA concluded, reveals that just as
(obligated) refiners do not pay excess costs, neither do blenders
(who are not obligated under the program) nor integrated
refiners (who perform their own in-house blending) reap
windfall profits. True, both earn RINs, without purchasing
them on the open market, by blending renewable fuel into
petroleum blendstock. And true, as well, both can sell those
RINs, enjoying whatever revenues market conditions and their
own efficiencies permit. But as EPA quite accurately
explained, this is only half the equation. In a competitive
market there’s no such thing as a free lunch, and blenders and
integrated refiners pay their tab just as others do; they just do
so indirectly. To offer finished fuel without attached RINs at a
competitive price, these entities must discount their blended
                                35
fuel by roughly the value of the RINs that they detached and
kept for themselves. EPA Denial at 29, Alon J.A. 83. In other
words, they “sell the finished transportation fuel at a loss,” but
“maintain[] profitability through RIN sales.” Id. at 27–28, 29,
Alon J.A. 81–82, 83.

     To be sure, in response to EPA’s proposed denial,
commenters criticized the studies relied on by the agency.
They contended, for example, that Professor Knittel and his
colleagues erred by removing certain spreads from the analysis,
by including others, and by pooling the results of various
comparisons. See EPA Denial at 25, Alon J.A. 79. But
petitioners have not raised these arguments here, and for that
reason we do not consider them. While petitioners do complain
that EPA relied on a “preliminary” analysis, see Alon Br. 54;
Alon Reply Br. 23, that objection—whatever its persuasive
force—says nothing about the other studies in the record (for
example, by Professor Knittel et al.).

     Petitioners try, instead, to trace various refiner problems to
EPA’s refusal to obligate blenders. They suggest that the
alleged misplacement of the point of obligation causes
bankruptcies, see, e.g., Alon Br. 3, 47, and inflicts economic
hardship on small refineries, see, e.g., id. at 49, especially in
the form of inflicting wildly disproportionate RIN acquisition
costs on them, see, e.g., Alon Reply Br. 26. But some of these
events occurred after EPA issued its denial, see, e.g., Alon Br.
49 (“following the Denial”); Alon Reply Br. 26 (“just after the
Denial”), and are therefore not properly before us, see
Environmental Defense Fund, Inc. v. Costle, 657 F.2d 275, 284
(D.C. Cir. 1981). More importantly, the claims presuppose that
refiners cannot recover their RIN costs and that blenders reap
windfall profits—suppositions that, as discussed above, EPA
reasonably rejected.
                                36
     Petitioners respond by plucking snippets from the denial,
stringing them together with contrasting (bolded) conjunctions,
and asserting that EPA’s “discussion of RIN prices” is
“irreconcilably inconsistent.” Alon Br. 53. But we find no
inconsistency on EPA’s part.

    Take one of petitioners’ examples:

    . . . RIN prices had no “significant impact on retail
    gasoline (E10) prices,” JA75;

    although “RINs . . . provide a price signal to
    consumers to help achieve . . . greater renewable fuel
    production and use,” JA75.

Alon Br. 53 (second and third alterations in original) (quoting
EPA Denial at 21, Alon J.A. 75). At first blush, the two
comments, located on the very same page, seem inconsistent.
How could RIN prices have no “significant impact” on retail
prices, while, at the same time, provide “a price signal to
consumers”?

     They can do so for the simple reason that the remarks refer
to different things, a detail omitted from petitioners’ brief. This
becomes apparent when the passage from which petitioners
plucked their quotes (bolded and underscored below) is viewed
in full:

    External, non-EPA assessments similarly concluded
    that increased RIN prices had not had a significant
    impact on retail gasoline (E10) prices. When RIN
    prices rise, the market price of the petroleum
    blendstocks produced by refineries also rise to cover
    the increased RIN costs, in much the same way as they
    would rise in response to higher crude oil prices. The
    effective price of renewable fuels (the price of the
                               37
    renewable fuel with attached RIN minus the RIN
    price), however, decreases as RIN prices increase.
    When renewable fuels are blended into petroleum
    fuels these two price impacts generally offset one
    another for fuel blends such as E10 with a renewable
    content approximately equal to the required
    renewable fuel percentage standard. Higher RIN
    prices also generally result in higher prices for fuels
    with lower renewable content (such as E0 or
    petroleum diesel) and lower prices for fuels with
    higher renewable content (such as E85 or B20). The
    cost of the RIN therefore serves as a cross-subsidy,
    reducing the price of renewable fuels and increasing
    the price of petroleum based fuels in transportation
    fuel blends, thus incentivizing increased blending of
    renewable fuels into the transportation fuel pool. In
    this way the RINs also help provide a price signal to
    consumers to help achieve the Congressional goals
    of greater renewable fuel production and use.
    Fuels with higher renewable content are relatively
    cheaper to consumers than they would be absent high
    RIN prices, while fuels with lower renewable content
    are relatively more expensive when RIN prices are
    high.

EPA Denial at 20–21, Alon J.A. 74–75.

     As we can see, the first statement (no significant price
impact) is referring to the price of E10—a blend of 90%
gasoline, 10% ethanol. As EPA explained, RINs work as a
“cross-subsidy,” effectively taxing the use of petroleum-based
fuels (e.g., gasoline) and subsidizing the use of renewables
(e.g., ethanol) in making a blended transportation fuel like E10.
EPA Denial at 21, Alon J.A. 75.
                              38
      Before we dig in further, let’s take a step back. We must
first recognize that EPA assumes that we are talking of a market
where the RFS program, in effect, mandates minimum levels
of renewables in marketed fuels, a mandate that necessarily
impacts fuel prices. EPA is not making a claim that the
mandatory inclusion of renewables in transportation fuel
renders a gallon of gasoline lawfully purchased at the pump
cheaper than it would have been absent the RFS program.

     To see what this means, start on the subsidy side: Suppose
a blender can realize $2.25 on a gallon of ethanol with an
attached RIN. If the blender can detach and sell that RIN for
$0.05, then the net ethanol value is only $2.20—a $0.05
savings that in a competitive market should pass through to
consumers. Now take the tax side: Because refiners must
purchase RINs to satisfy the RFS obligations that arise from
selling gasoline to blenders, a blender’s value for a gallon of
gasoline may rise, due to the RFS program, from, say, $2.75 to
$2.76. See Dallas Burkholder, Office of Transportation & Air
Quality, EPA, A Preliminary Assessment of RIN Market
Dynamics, RIN Prices, and Their Effects 17, EPA-HQ-OAR-
2016-0544-0009 (May 14, 2015), Alon J.A. 337. As a result
of both price impacts, EPA described, blended fuels with a
higher percentage of renewable content (e.g., 85% ethanol) will
be cheaper than they would have been (absent the program),
whereas fuels with a lower percentage of renewable content
(e.g., pure gasoline) will be more costly than they would have
been (absent the program). EPA Denial at 21, Alon J.A. 75.
For E10, the “two price impacts generally offset one another,”
so (back to the first statement) any change in RIN price
generally has no “significant impact on” the E10 price. Id.

     But that’s just E10. There is an effect (of differing
magnitude) on, say, E85 or E0. And that is where the second
statement (“provide a price signal”) comes in: the signal arises
                               39
from a comparison of relative prices across the spectrum of
transportation fuels. Again, as EPA explains, “[f]uels with
higher renewable content are relatively cheaper to consumers
than they would be absent high RIN prices, while fuels with
lower renewable content are relatively more expensive when
RIN prices are high.” Id. The two statements are consistent.

     Continuing the search for inconsistency, petitioners direct
our attention to “EPA’s past pronouncements.” Alon Br. 50.
In them, they see an irrational “about-face”—with EPA saying,
at first, that “low RIN prices [were] a sign that the [RFS
program] was working,” but claiming, now, “that high RIN
prices are . . . desirable.” Id. at 51–52. Again, that’s not quite
right. All EPA originally said was that when it first adopted
the point of obligation, it did so based, in part, on its
“expectation at that time that there would be an excess of RINs
at low cost.” Regulation of Fuels and Fuel Additives: Changes
to Renewable Fuel Standard Program, 74 Fed. Reg. 24,904,
24,963/2 (May 26, 2009) (proposed rule); see also Alon Br. 50
(citing EPA Denial at 13, Alon J.A. 67 (citing, in turn, 74 Fed.
Reg. at 24,963)). EPA did not suggest that low RIN prices were
a sign of market health—nor that high prices were a cause for
alarm.

     In any case, EPA addressed petitioners’ concern over high
RIN prices head on; the agency explicitly determined, on the
current record, that “higher RIN prices” are not “indicative of
a dysfunctional RIN market.” EPA Denial at 19, Alon J.A. 73.
Rather, EPA explained, these prices accurately reflect the
increasing cost associated with “getting ever-greater volumes
of renewable fuel into the transportation fuel pool—the explicit
goal [of] the RFS program.” Id. Put more bluntly, the increases
in RIN prices are a completely understandable effect of the
program’s ever-increasing pressure to expand renewable
volumes. Pushing out along the supply curve takes the raw
                               40
market price of the RIN-eligible fuel steadily into higher
realms—except to the extent that production innovations or
economies may tend to lower costs. So far as appears, it has
nothing to do with EPA’s allocation of the obligation.

     What about EPA’s concern, petitioners ask, that including
blenders in the point of obligation would expand the number of
obligated parties and, as a result, ratchet up the program’s
complexity? Isn’t that hard to square with EPA’s claim, made
years earlier, that “essentially all downstream blenders . . . are
[already] regulated parties”? Alon Br. 42 (quoting 75 Fed.
Reg. at 14,722/2). Again, not at all. Although the participation
of all (or nearly all) blenders in the RIN market subjects them
to RFS registration, recordkeeping, and reporting
requirements, “the majority of these downstream [regulated]
parties are . . . currently not obligated parties.” EPA Denial at
69, Alon J.A. 123 (emphasis added). As EPA explained, there
“is a significant distinction between being a ‘regulated party’
and being an ‘obligated party.’” Id. “Obligated parties must
meet all of [the requirements faced by regulated parties] and
also calculate an annual renewable volume obligation, acquire
the appropriate number of RINs in the market, practic[e] due
diligence to ensure [the RINs’] validity, file annual compliance
reports demonstrating compliance, and maintain records to that
effect.” Id. at 69 n.205, Alon J.A. 123 (emphasis added); see,
e.g., 40 C.F.R. §§ 80.1427(a), 80.1450(a), 80.1451(a),
80.1454(a). It was not unreasonable for EPA to conclude that
imposing these burdens on additional entities would add to the
program’s complexity (and therefore be undesirable absent an
adequate offsetting benefit).

    Nor was it unreasonable to find that going down this
route—overhauling a foundational element of the program—
would create “uncertainty in the fuels marketplace.” EPA
Denial at 2, Alon J.A. 56. As EPA said, “all parties regulated
                              41
in the RFS program have made significant investments and
decisions about their participation in the program and their
position in the market on the basis of the existing regulations,
including the definition of obligated parties.” EPA Denial at
79, Alon J.A. 133. In these circumstances, it isn’t hard to
imagine how changing course could throw players off their
game. Of course, as petitioners note, uncertainty may have
“plagued the RFS Program for years.” Alon Br. 37. But true
or not, EPA needn’t pile on; the cure for uncertainty isn’t
spawning more uncertainty.

     Taking a step back, petitioners launch a closing broadside
against the entire process. They assert that EPA “disregarded
this Court’s remand” in ACE, 864 F.3d at 737, and arbitrarily
credited some comments over others. Alon Br. 31–32, 55–56.
But the ACE remand required, at most, that the agency “address
the point of obligation issue.” 864 F.3d at 737. And, as
detailed throughout this opinion, the agency has done so
reasonably, analyzing the data and explaining its decision.
Nothing more was required.


                            * * *

    We have considered the Alon Petitioners’ other arguments
and have found them to be either without merit or, in the case
of the argument relying on 42 U.S.C. § 7545(o)(5)(A), see
Alon Br. 34, insufficiently developed, see, e.g., Masias v. EPA,
906 F.3d 1069, 1077 (D.C. Cir. 2018). For the foregoing
reasons, the petitions for review are denied.

             V.    2017 Annual Volumetric Rule

   We turn now to the Coffeyville Petitioners’ challenges.
                               42
A. Point of Obligation

     We first consider the Coffeyville Petitioners’ challenge to
EPA’s decision in the 2017 Rule not to reassess which
categories of industry players are “obligated parties” under the
renewable fuel program. As the Coffeyville Petitioners read it,
the statutory provision requiring EPA to set annual renewable
fuel percentage standards also imposes on EPA a
nondiscretionary duty to reconsider—every year—which types
of entities are obligated to demonstrate to EPA compliance
with the percentage standards. See 42 U.S.C. § 7545(o)(3)(B).
They claim EPA shirked that duty when it treated the issue as
beyond the scope of its 2017 annual rulemaking. EPA counters
that it identified the obligated parties in 2007 pursuant to
Congress’s mandate to set “compliance provisions” for the new
renewable fuel program, id. § 7545(o)(2), reaffirmed that
decision in 2010, and that nothing in the mandate to calculate
the annual percentage standards requires it to reconsider the
point of obligation each year. EPA also asserts that it
appropriately addressed the Coffeyville Petitioners’ complaints
that it obligated the wrong parties in a separate proceeding from
its annual volumetric rulemaking.

    1. Jurisdiction

     EPA and a coalition of Respondent-Intervenors
representing the renewable fuel and refinery industries assert
that we lack jurisdiction because the Coffeyville Petitioners
effectively challenge the compliance rule that has been on the
books for a decade or so, see 40 C.F.R. § 80.1406(a)(1), and
did not petition within 60 days of its publication or within 60
days of any valid “grounds arising” thereafter. See 42 U.S.C.
§ 7607(b)(1); Med. Waste Inst. v. EPA, 645 F.3d 420, 427
(D.C. Cir. 2011). But petitioners are not challenging EPA’s
decision to adopt the rule in 2007 or retain it in 2010. Rather,
                               43
they contend that the provision calling on EPA to set annual
volumes of biofuels “applicable to refineries, blenders, and
importers, as appropriate,” requires EPA to reassess each year
whether the point of obligation set when the agency established
the program is still “appropriate,” or if EPA should re-assign it
and restructure the RIN market and other compliance
infrastructure going forward.               See 42 U.S.C.
§ 7545(o)(3)(B)(ii)(I). That challenge was timely filed within
60 days of the promulgation of the annual fuel standards. See
supra Part IV.A.1.

    2.   Merits

     This dispute turns on the roles of two provisions of the
statute directing the EPA to establish and run a Renewable Fuel
Program, 42 U.S.C. § 7545(o)—paragraphs (2) and (3).
     Paragraph (2) directs EPA to “promulgate regulations”
setting up a program to “ensure that transportation fuel sold or
introduced into commerce in the United States . . . contains at
least the applicable volume[s] of renewable fuel,” as specified
in subparagraph (2)(B). Id. § 7545(o)(2)(A)(i). Among the
parameters Congress required EPA to include were
“compliance provisions applicable to refineries, blenders,
distributors, and importers, as appropriate,” to ensure that the
requirements of paragraph (2), including the applicable volume
requirements specified in subparagraph (2)(B), are met. Id.
§ 7545(o)(2)(A)(iii)(I), (B). There is no question that EPA has
authority to set those parameters, including the point of
obligation, and to adjust them if a change is needed.
    Paragraph (3), in turn, requires EPA to determine and
publish annual renewable fuel obligations designed to
“ensure[] that” the applicable volumes specified in paragraph
(2) are met. Id. § 7545(o)(3)(B)(i). Those renewable fuel
obligations must:
                               44
    (I)     be applicable to refineries, blenders, and
            importers, as appropriate;
    (II)    be expressed in terms of a volume percentage
            of transportation fuel sold or introduced into
            commerce in the United States; and
    (III)   . . . consist of a single applicable percentage
            that applies to all categories of persons
            specified in subclause (I).
Id. § 7545(o)(3)(B)(ii)(I)–(III).
     The parties’ dispute centers on the meaning of “as
appropriate” in subclause (3)(B)(ii)(I). The Coffeyville
Petitioners contend that the phrase unambiguously requires
EPA annually to reconsider which parties it is “appropriate” to
obligate to meet the renewable fuel obligations. EPA responds
that the statute is, at most, ambiguous as to whether Congress
expected EPA annually to revisit the obligated-parties
designation, or whether the agency may generally rely on the
“appropriate[ness]” finding it made pursuant to its paragraph
(2) authority. We begin by asking “whether Congress has
directly spoken to the precise question at issue,” and conclude
that it has not. Chevron, 467 U.S. at 842.
     EPA reads “as appropriate” in paragraph (3) to mean that
the agency has “discretion” to decide whether, when, and how
to reassess which of three types of industry actors—refineries,
blenders, and importers—should continue to bear the point of
obligation, as originally designated in the compliance
provisions. See EPA Denial, Coffeyville J.A. 779–80. At oral
argument, the agency conceded that its exercise of this
discretion is reviewable, so that the exclusion of the point of
obligation issue from an annual rulemaking could, under other
circumstances, constitute an abuse of discretion. Rec. of Oral
Arg. 1:22:22–1:24:00; 1:37:45–1:40:11.
                               45
     The Coffeyville Petitioners object that the phase
“applicable . . . as appropriate” means applicable as
contemporaneously determined to be appropriate in the annual
volumetric rulemakings. Coffeyville Br. 30–33; see also Conc.
Op. 4–5, 7. But paragraph (3) does not specify when or in what
context EPA must make its appropriateness determination, nor
does the phrase “as appropriate” itself specify a particular
temporal dimension—as between, for example, parties
appropriately designated in the past (as EPA interprets it) and
parties now appropriately selected (as Coffeyville insists). The
term “appropriate” “naturally and traditionally includes
consideration of all the relevant factors,” Michigan v. EPA,
135 S. Ct. 2699, 2707 (2015) (quoting White Stallion Energy
Center, LLC v. EPA, 748 F.3d 1222, 1266 (D.C. Cir. 2014)
(Kavanaugh, J., concurring in part and dissenting in part)), but
it does not dictate when that consideration must be made. In
other words, the requirement that the point of obligation be
“appropriate” is at most grounds for assessing whether the
agency adequately explained its policy choices regarding the
appropriateness determination, not for imposing our own gloss
on that broad term as a matter of law. See Kisor v. Wilkie, 139
S. Ct. 2400, 2448–49 (2019) (Kavanaugh, J., concurring in the
judgment) (“[S]ome cases involve regulations that employ
broad and open-ended terms like ‘reasonable,’ ‘appropriate,’
‘feasible,’ or ‘practicable.’ Those kinds of terms afford
agencies broad policy discretion, and courts allow an agency to
reasonably exercise its discretion to choose among the options
allowed by the text of the rule. But that is more State Farm
than Auer” or Chevron (emphasis added)). Here, as explained
below, EPA reasonably exercised its discretion, and explained
its decision, to address the point of obligation issue in a
separate proceeding from its annual volumetric rulemaking.
     The fact that paragraphs (2) and (3) both include the phrase
“as appropriate” does not make the Coffeyville Petitioners’ the
                              46
only permissible interpretation. Even if, as our colleague
contends, Conc. Op. 7, the two phrases bear the exact same
meaning, but see Coffeyville Br. 30–31 (arguing that
paragraphs (2) and (3) are “worded differently” and have
“different contexts”), paragraph (3) simply does not dictate
when or in what context EPA must make the appropriateness
determination. It is the surrounding context, not the phrases
themselves, that suggests when EPA might make that choice.
     Unable to point to any express textual requirement that
EPA annually reconsider the point of obligation, the
Coffeyville Petitioners contend that, had Congress intended to
allow EPA in annual volumetric rulemakings to rest on its
paragraph (2) appropriateness determination, subclause
(3)(B)(ii)(I) could have more simply cross-referenced
paragraph (2). But replacing subclause (3)(B)(ii)(I) with a
simpler cross-reference would not have achieved quite the
same effect. While refineries, blenders, importers, and
distributors may all be subject to compliance provisions under
paragraph (2), paragraph (3)’s applicability provision points to
a more limited universe of potential obligated parties—to
refineries, blenders, and importers, but not distributors. That
supports EPA’s understanding of subclause (3)(B)(ii)(I) as a
cross-reference that also clarifies a limit on EPA’s options in
setting the point of obligation. See 72 Fed. Reg. at 23,923/2
(preamble for compliance rule referencing paragraph (3)’s
applicability provision).
     We are unpersuaded by the suggestion that such limitation
was so clear even without subclause (3)(B)(ii)(I) that EPA’s
reading of that applicability provision renders it superfluous.
The suggestion is that, because distributors do not “introduce”
fuel into commerce, they could not be obligated parties in any
event, with or without the applicability provision. Our
colleague posits that blenders—but not distributors—can in
fact “introduce” transportation fuel into commerce by blending
                               47
gasoline and diesel fuel with other fuels that have not already
been introduced by someone else. Conc. Op. 11. But that
argument rests on a complicated series of inferences from spare
statutory text, as well as post-enactment regulations that do not
necessarily show what the statute must have meant. For
example, our colleague reasonably infers that the national
“volume[] of transportation fuel,” 42 U.S.C. § 7545(o)(3)(A),
must be counted at the first moment each gallon of fuel enters
commerce, in order to avoid double-counting. But, the statute
nowhere states the point directly. Still less clearly does the
statute state our colleague’s corollary—necessary to the
surplusage argument—that the point of obligation must also be
placed, if at all, at the first moment a gallon of fuel enters
commerce. That corollary is less obvious, because the
statutory link between the point of obligation and entry into
commerce is not ironclad: All parties agree that not every
gallon of transportation fuel must be subject to the point of
obligation upon entry into commerce. The statute plainly
allows EPA to obligate an “appropriate” subset of the three
categories of parties. And obligating blenders would involve
double counting unless the transportation fuel they use to create
blends were not already counted upon its importation or sale to
them. Under the circumstances, it is reasonable to read
subclause (3)(B)(ii)(I) as clarifying what is at best a non-
obvious inference that distributors cannot be subjected to the
point of obligation.
    So subclause (3)(B)(ii)(I) as EPA reads it is not a
superfluity, but makes clear that EPA may have permissibly
placed the point of obligation on refineries, blenders, and
importers, but not distributors. For the same reason, subclause
(3)(B)(ii)(III), which requires that the annual standards apply
“to all categories of persons specified in subclause (I),” id.
§ 7545(o)(3)(B)(ii)(III), does not contain what our colleague
views as an unnecessary double cross-reference to paragraph
                                48
(2), because it, too, is operative in not just cross-referencing,
but also clarifying a limit on the three permissible targets of its
“single applicable percentage.”
     The thrust of the Coffeyville Petitioners’ retort—that if
Congress had wanted to confer discretion or provide a limiting
cross-reference to paragraph (2), it would have said so more
plainly—applies with greater force against their own reading.
Had Congress intended EPA to consider on an annual basis
whether to redo the point of obligation designation—a
designation that no-one disputes is a necessary cornerstone of
the paragraph (2) compliance provisions—it knew how to
impose such a requirement. The Clean Air Act’s provisions on
ambient air quality, for instance, require EPA to “complete a
thorough review” of the air quality standards “at five-year
intervals” and “promulgate such new standards as may be
appropriate.”     Id. § 7409(d)(1).     The Act’s provisions
controlling hazardous air pollutants emitted from major and
area sources require EPA to “review, and revise as necessary”
the applicable emission standards “no less often than every 8
years.” Id. § 7412(d)(6). Paragraph (3) of the RFS program,
in contrast, does not tell EPA to “complete a thorough review,”
or “review, and revise as necessary” its point of obligation
decision—or anything even close.
     To be sure, EPA’s reading is not ineluctable. We do not
doubt that Congress could have more directly provided that the
renewable fuel obligations do not apply to distributors. See
Conc. Op. 8. But, for the reasons discussed, we are
unconvinced that paragraph (3) plainly requires EPA to
consider adjusting the point of obligation each year. See
Valero Energy Corp. v. EPA, No. 7:17-cv-00004-O, 2017 WL
8780888, at *4 (N.D. Tex. Nov. 28, 2017) (holding that “there
is no clear statutory mandate . . . obligating [EPA] to evaluate
or adjust . . . what entities are ‘appropriate[ly]’ forced to
comply with” the annual renewable fuel obligations
                               49
(alterations   in      original)    (quoting     42    U.S.C.
§ 7545(o)(3)(B)(ii)(I))). Accordingly, we conclude that the
meaning of “as appropriate” in paragraph (3) is ambiguous and
turn now to whether EPA’s construction is “based on a
permissible construction of the statute.” Chevron, 467 U.S. at
843.
     The difficulty of squaring the Coffeyville Petitioners’
reading of “as appropriate” with the structure and purpose of
the statute convinces us of the reasonableness of EPA’s
interpretation. As a structural matter, the RFS program
contains not only “annual” volumetric determinations, Conc.
Op. 1, but also a slew of compliance provisions that are not
annually re-determined. As a practical matter, the point of
obligation is the foundational “compliance provision” of the
entire renewable fuels program; EPA could not “ensure” that
applicable volumes of renewable fuels are introduced into the
nation’s transportation fuel supply without designating the
parties responsible for carrying the renewable fuel standards
into operation. Id. § 7545(o)(2)(A)(i). To that end, in writing
the compliance provisions, EPA placed the renewable fuel
obligation on the entities at the head of the United States supply
chain for nonrenewable fuels—domestic refiners, and
importers of fuel refined elsewhere. See 72 Fed. Reg. at
23,923–24. After additional consideration, EPA in 2010
adhered to that decision. See 75 Fed. Reg. at 14,721–22
(codified at 40 C.F.R. § 80.1406(a)(1)); see also Monroe
Energy, 750 F.3d at 912. No one challenged EPA’s decision
in 2007 or 2010, and EPA declined to revisit the issue in
response to comments in the 2017 annual rulemaking urging it
to shift the 2017 point of obligation to blenders. See Response
to Comments at 542, Coffeyville J.A. 761.
     The focus of the annual rulemakings, in contrast, is to
translate the applicable volumes—as specified in paragraph
(2), or set according to the process there described—into
                              50
percentage requirements for each renewable fuel. 42 U.S.C.
§ 7545(o)(3)(B)(ii). It would be strange indeed if Congress
required EPA, as it went about its annual quantitative standard-
setting duties, also to rethink a choice so basic to the RFS
program’s architecture. This implausibility is illuminated by
the fact that Congress required EPA to facilitate statutory
compliance through a credit trading program, which of
necessity requires some year-to-year stability.          See id.
§ 7545(o)(5). EPA responded by setting up the RIN system,
with flexibility anchored to a fixed baseline—the point of
obligation. The compliance system is flexible in that RINs may
be retired in compliance demonstrations not only in the
compliance year during which they were generated, but also
throughout the ensuing compliance year, 40 C.F.R.
§ 80.1427(a)(6), and obligated parties may carry over excess
RINs or RIN deficits from year to year, id. § 80.1427(a)(1),
(5)–(6); see Monroe Energy, 750 F.3d at 913.
     Annual changes to the point of obligation could cause
“disparities in RIN-holdings,” leaving formerly obligated
parties with “significantly more RINs, including carryover
RINs, than they desire or can use” and newly obligated parties
with “lower balances than they would desire to protect
themselves against shortfalls in RIN availability or RIN price
volatility.” EPA Denial at 78, Coffeyville J.A. 850. “[A]
change to the point of obligation could also cause volatility in
the [RIN] market,” inhibiting the “ability [of] parties that
possess excess carryover RINs to recover the cost of the RINs
they hold by selling them to other parties.” Id. It is not
plausible that Congress meant EPA to consider uprooting the
baseline of the RFS program every year. The real stretch is that
Congress would have imposed such an onerous and potentially
disruptive duty merely by use of the phrase “as appropriate.”
    The Coffeyville Petitioners’ reading is not made any more
plausible by highlighting the likelihood that, on annual
                               51
consideration of the point of obligation, EPA would only need
to consider recent information, and likely would stay its course.
Even if the point of obligation in fact rarely changed, the mere
“reconsider[ation]” of the framework would “likely cause
delays to the investments necessary to expand the supply of
renewable fuels in the United States.” See EPA Denial at 2,
Coffeyville J.A. 774. EPA reasoned that “fuel[] industry
participants [would] withhold significant investment decisions
until the EPA’s final decision and the fallout from the decision
are known.” Id. at 81–82, Coffeyville J.A. 853–54. Insisting
that the issue be on the regulatory agenda every year would sow
“significant market uncertainty and potential turmoil” into the
RFS program without offsetting benefit. Id.
     Furthermore, any requirement that an agency repeatedly
go through a regulatory process on an issue that promises to
draw a regular parade of criticism from interest groups with
ample resources is itself burdensome. See AT&T Corp. v. FCC,
220 F.3d 607, 630–31 (D.C. Cir. 2000). This issue is no
exception. As discussed above, EPA in 2016 and 2017
considered and decided against reopening its point of
obligation rule. In so doing, it received upwards of 18,000
comments and published an exhaustive, 85-page decision. See
EPA Denial at 1–85, Coffeyville J.A. 771–857. “Given the
time pressure associated with its annual standards rulemaking,”
EPA believes it would not be feasible or worthwhile to
undertake such reconsideration annually. Id. at 7 n.10,
Coffeyville J.A. 779. Indeed, as EPA acknowledged at oral
argument, the agency “has been late on [its annual rules]
before,” even “when [it hasn’t] taken up the point of
obligation.” Rec. of Oral Arg. 1:25:44–52. “[A]dd[ing] on
the” duty to reassess the point of obligation annually, EPA tells
us, “would be a significant burden.” Id. at 1:25:55–1:26:05.
Our colleague doubts that EPA’s year-to-year burden would be
appreciable, but we see no ground to question EPA’s judgment
                               52
to the contrary. It seems unlikely that Congress wrote the
applicability provision in order to heap that annual duty onto
EPA’s plate. It seems even less likely given the absence of
reason to think that yearly second-guessing of program
fundamentals makes sense, or that, when and if the need for a
program restructuring arises, EPA would fail to act. Indeed,
the statute elsewhere explicitly requires EPA to conduct
“periodic reviews of . . . the feasibility of achieving compliance
with the [applicable volume] requirements.” 42 U.S.C. §
7545(o)(11). That provision has not been briefed, but would
appear to require EPA to reconsider the point of obligation if it
concluded that its placement was obstructing compliance.
     Finally, EPA’s approach coheres with basic principles of
administrative law. In general, the choice between various
procedural channels lies within the “informed discretion of the
administrative agency.” SEC v. Chenery Corp., 332 U.S. 194,
203 (1947). That discretion properly includes judgments about
the scope of rulemakings and when to relegate ancillary issues
to separate proceedings: “Agencies, like legislatures, do not
generally resolve massive problems in one fell regulatory
swoop.” Massachusetts, 549 U.S. at 524; see, e.g., Grp.
Against Smog & Pollution, 665 F.2d at 1292 (“. . . EPA cannot
soundly be charged with arbitrariness merely because it chose
a separate rulemaking proceeding as the process for proposing
a revised standard in lieu of an undertaking to do so in the
narrower context of the opacity standard proceedings as
petitioners requested.”). Once the agency has resolved an issue
in a separate proceeding, it may defend against related criticism
by “simply refer[ing]” to the other proceeding, so long as the
“reasoning remains applicable and adequately refutes the
challenge.” Bechtel v. FCC, 10 F.3d 875, 878 (D.C. Cir. 1993).
EPA reasonably reads “as appropriate,” in paragraph (3)(B), to
leave undisturbed these background norms of broad but
reviewable procedural discretion.
                               53
     Our holding today does not give EPA the limitless and
unreviewable discretion feared by our colleague. As we have
said, EPA’s determination as to whether it is “appropriate” to
reconsider the point of obligation in the context of an annual
volumetric rulemaking is reviewable for abuse of discretion.
EPA did not abuse its discretion in refusing to do so here.
Indeed, it considered whether to change the point of obligation
rule in a separate, contemporaneous proceeding that yielded a
final order that we also have reviewed and found to be
adequately justified. See supra Part IV.B. We do not address
whether it would be an abuse of discretion for EPA to refuse to
reconsider the point of obligation—in an annual volumetric
rulemaking or otherwise—in extreme circumstances akin to
those posited by our colleague’s hypothetical about the
continuing study of an abolished tort. See Conc. Op. 5.
     In sum, we hold that EPA permissibly rejected the claim
that paragraph (3) requires the agency annually to reassess the
point of obligation in the renewable fuel program. Because
EPA has no duty to reconsider the appropriateness of its point
of obligation regulation as part of its yearly determination of
volumetric requirements, it was not arbitrary for EPA to treat
comments complaining that it obligated the wrong parties as
appropriately assessed in a separate proceeding, and beyond
the scope of proceedings for the 2017 volumetric rulemaking.
For these reasons, we deny the Coffeyville Petitioners’ petition.
B. Cellulosic Biofuel Projection

     The Coffeyville Petitioners lob a variety of challenges at
EPA’s cellulosic biofuel projection for 2017. Many of these
petitioners, however, raised many of the same arguments
before. See ACE, 864 F.3d at 727–29 (addressing challenges
to EPA’s 2014–16 projection). We rejected those arguments
once—and do so again.
                                 54
     First, the Coffeyville Petitioners contend that “EPA’s
[m]ethodology” for projecting cellulosic biofuel production is
invalid because it “[c]hronically [o]verestimates [a]ctual
[p]roduction.” Coffeyville Br. 40. But that argument—that
EPA has “repeatedly . . . overshot the mark,” id. at 41—doesn’t
apply to the methodology EPA actually used here, as we found
in ACE, 864 F.3d at 727–28. As we explained when petitioners
deployed this same argument in challenging the 2014–16
projection, “the majority of EPA’s prior overestimations”
utilized a different methodology—one that we rejected in API,
706 F.3d at 478–81, and that the EPA accordingly abandoned.
ACE, 864 F.3d at 727. The new methodology—the one EPA
used here—has been applied only twice before. At the time
EPA made its final evaluation for 2017, that methodology had
(as detailed in the table below) undershot for 2015 and overshot
for 2016. See Assessment of the Accuracy of Cellulosic
Biofuel Production Projections in 2015 and 2016, EPA-HQ-
OAR-2016-0004-3687, at 1–4 (Dec. 12, 2016), Coffeyville
J.A. 515–18. This is hardly a pattern of chronic overestimation.

                   EPA            Actual
     RFS
                 Estimate       Production      EPA       Record
   Compliance
                (millions of    (millions of   Error **   Citation
     Year
                  RINs)           RINs)
           Q1
           Q2                  [No Data in the Record]
   2015
           Q3
           Q4      35.00           53.36       - 34.4%    J.A. 515
           Q1
           Q2                                              J.A.
   2016           230.00          198.39*      + 15.9%
           Q3                                             516–17

           Q4
                                     55
      * At the time of EPA’s assessment, the agency had actual RIN
production data for only the first nine months of 2016 (123.99 million
gallons). To calculate actual production for the year, EPA extrapolated the
likely RIN generation for the last three months of the year based on the
historical relation (a multiple of 1.8) between the average quarterly
generation in the first three quarters and that of the last quarter, yielding a
figure of 74.39 million RINs for the last quarter. See Coffeyville J.A. 516–
17.

    ** The EPA error has been calculated as the difference between the
EPA estimate and actual production, divided by the actual production.

     Second, the Coffeyville Petitioners claim that EPA failed
to generate a projection “based on” the cellulosic biofuel
estimate provided by the Energy Information Administration
(EIA), as required by statute. 42 U.S.C. § 7545(o)(7)(D)(i).
That is so, they say, because 96% of EPA’s projected volume
was biogas, a type of cellulosic biofuel that EIA did not include
in its estimate. See Coffeyville Br. 43–44. The problem for
petitioners, however, is that this closely parallels an argument
we rejected in ACE: “[W]e do not agree that EPA failed to
generate projections ‘based on’ the [EIA’s] estimates,” even
though those “estimates did not contain figures for [biogas]
production—production that accounts for the vast majority of
cellulosic biofuel” (“around 90 percent”). ACE, 864 F.3d at
724, 729. Here, as there, EPA showed sufficient “respect” for
EIA’s estimates. Id. at 729. When limited to fuels actually
analyzed by EIA, EPA’s estimates were “very similar” to
EIA’s, id.; see 2017 Rule, 81 Fed. Reg. at 89,758/1, a fact that
the Coffeyville Petitioners do not contest.

    Congress demanded no more. Nothing in the statute
required EPA to, as the Coffeyville Petitioners insist, “work[]
with the EIA to develop information” about biogas.
Coffeyville Br. 44. “[T]he Administrator of the Energy
Information Administration shall provide . . . an estimate,” 42
U.S.C. § 7545(o)(3)(A), and EPA shall “respect” it, API, 706
56
F.3d at 478. That’s it. In showing such respect, EPA, of
course, must “understand how EIA derived” its estimate.
Coffeyville Reply Br. 24. But, contrary to the Coffeyville
Petitioners’ contention, EPA did just that. The agency
identified the types of cellulosic biofuels that EIA considered
and then, to test the integrity of its projection, conducted an
apples-to-apples comparison, “limiting the scope of [its]
projection to the companies assessed by EIA.” See 2017 Rule,
81 Fed. Reg. at 89,757–58. Nothing more was required.

     Third, the Coffeyville Petitioners object that EPA relied on
“information from the [biogas] industry”—an industry “with a
direct financial interest in the outcome of the rule.” Coffeyville
Br. 45. The Petitioners characterize this as “reliance on
undisclosed information.” Id. But EPA did disclose the
information from the biogas industry—and that the information
came from that industry; it just did so in the aggregate. See
October 2016 Assessment of Cellulosic Biofuel Production
from Biogas (2017), EPA-HQ-OAR-2016-0004-3711, at 2–6
(Dec. 12, 2016), Coffeyville J.A. 536–40. All the agency
withheld was company-specific information, claiming that it
had to withhold such data as confidential business information,
see id. at 7, Coffeyville J.A. 541; see also 40 C.F.R. § 2.211(b),
a claim that petitioners never even attempt to rebut, see Masias
v. EPA, 906 F.3d 1069, 1077 (D.C. Cir. 2018) (“It is not enough
merely to mention a possible argument in the most skeletal
way, leaving the court to do counsel’s work . . . .” (quoting
Schneider v. Kissinger, 412 F.3d 190, 200 n.1 (D.C. Cir.
2005))).

     As for the implication of bias, we have previously upheld
EPA’s reliance on “biofuel producers’ own forecasts.” ACE,
864 F.3d at 728; see also API, 706 F.3d at 478 (recognizing
that producers are an “almost inevitable source of
information”). Here, as in ACE, EPA did not “blindly adopt[]
                                57
the facilities’ own forecasts”; it “performed its own
investigation.” 864 F.3d at 728; see October 2016 Assessment
of Cellulosic Biofuel Production from Biogas, supra, at 4,
Coffeyville J.A. 538 (“To verify the reasonableness of these
projections, EPA compared the projected volume from each
registered facility to the registered capacity of that facility.”).
Petitioners point to no unreasonable step by EPA in its efforts
to address “the uncertainty and unreliability identified by the
[Coffeyville] Petitioners.” ACE, 864 F.3d at 728.

     Fourth, the Coffeyville Petitioners protest EPA’s reliance
on “facilities’ actual production in prior years” as a floor for
projecting future cellulosic biofuel production. Coffeyville Br.
46. This was error, they say, because some companies might
cease production. Perhaps so. But, as we said in ACE,
although unforeseen issues “could prevent a producer from
meeting” its prior year’s production, it was “reasonable” for
EPA to expect, as a general matter, “that a company’s output
would grow year-over-year as the company gained
experience.” 864 F.3d at 728. This seems especially true in an
industry with the government’s wind surging at its back. And
even were EPA’s assumption not true for each company, any
one facility’s shortfall, EPA explained, could be “off-set” by
new facilities coming online or existing facilities exceeding the
high end of their projected production range. See Renewable
Fuel Standard Program—Standards for 2017 and Biomass-
Based Diesel Volume for 2018: Response to Comments, EPA-
HQ-OAR-2016-0004-3753, at 444 (Dec. 12, 2016),
Coffeyville J.A. 707. This explanation fulfills EPA’s “duty to
articulate a ‘reasonable and reasonably explained’ approach to
setting the low end of the production ranges.” ACE, 864 F.3d
at 729 (quoting Comtys. for a Better Env’t v. EPA, 748 F.3d
333, 335 (D.C. Cir. 2014)).
                              58
     Fifth, the Coffeyville Petitioners complain that EPA
should have based its cellulosic biofuel projections on “actual”
prior production. Coffeyville Br. 47. But this backward
looking approach would have, in EPA’s view, “ignore[d] the
potential for facilities . . . to increase their fuel production
rates” and would have been “inappropriately conservative” in
light of the “year-over-year increases” that EPA had observed
“in recent years.” 2017 Rule, 81 Fed. Reg. at 89,761/1. We
cannot say that in rejecting such an approach EPA violated “its
duty to take a ‘neutral aim at accuracy.’” ACE, 864 F.3d at 727
(quoting API, 706 F.3d at 476).

     For these reasons, we reject the Coffeyville Petitioners’
challenges to EPA’s cellulosic biofuel projection for 2017. See
ACE, 864 F.3d at 729.

C. Cellulosic Waiver

     The Coffeyville Petitioners also challenge EPA’s decision
to use less than all of its discretionary cellulosic waiver
authority to lower the 2017 requirements for advanced biofuel
and total renewable fuel. Having reduced the 2017 cellulosic
biofuel requirement by 5.189 billion gallons, EPA had
authority to reduce the advanced biofuel and total renewable
fuel requirements “by the same or a lesser volume.” 42 U.S.C.
§ 7545(o)(7)(D)(i). To decide by how much to reduce these
statutory requirements, EPA first determines what reduction in
the advanced biofuel requirement will yield a “reasonably
attainable” volume, and it then mechanically applies an
equivalent reduction to the total renewable fuel volume. 2017
Rule, 81 Fed. Reg. at 89,752–53. Petitioners do not directly
challenge this methodology. Instead, they argue that EPA
applied it arbitrarily in deciding to waive only 4.719 billion
gallons of the advanced biofuel volume for 2017, rather than
the maximum available waiver of 5.189 billion gallons. We
                               59
again reject some of their arguments as foreclosed by precedent
and others on their own terms.

     First, the Coffeyville Petitioners argue that EPA sought to
justify its 2017 advanced biofuel volume in part by making an
impermissible comparison to the statutory volume set by
Congress for 2022. In response to a comment expressing
concerns about utilization of non-cellulosic advanced biofuels
(which could be food-based) and possible adverse effects on
food availability, EPA noted that its “reasonably attainable”
non-cellulosic advanced biofuel volume for 2017
(approximately 4 billion gallons) was “somewhat higher than
the level envisioned in the statute for 2017” (3.5 billion), “but
well below the level of such fuels Congress expected would be
used by 2022” (5 billion). Response to Comments at 214,
Coffeyville J.A. 689. According to petitioners, “by comparing
2017 volumes with 2022 statutory targets, EPA departed from
Congress’s intent.” Coffeyville Br. 50.

     However, nothing in the statute forbids EPA from taking
account of future statutory volumes in this way. Although
Congress specified presumptively applicable volumes for
certain years, it also provided waiver authority to depart from
those volumes. Indeed, the discretionary waiver provision
necessarily empowers EPA to depart upward from the statutory
level of non-cellulosic advanced biofuel for a given year:
reducing the advanced biofuel volume by less than the
reduction in cellulosic biofuel, as section 7545(o)(7)(D)(i)
permits, is mathematically equivalent to increasing the volume
of non-cellulosic advanced biofuels, to “partially backfill for
missing cellulosic biofuel.” 2017 Rule, 81 Fed. Reg. at
89,763/1. As we have noted, the cellulosic waiver provision
“grants EPA ‘broad discretion’ to consider a variety of factors”
in exercising this authority to depart from the presumptive
statutory volumes. ACE, 864 F.3d at 733 (quoting Monroe
                                60
Energy, 750 F.3d at 915). In this case, while deflecting a
comment about food availability, EPA observed that its non-
cellulosic advanced biofuel volume for 2017—while higher
than the statutory volume envisioned for that year—was lower
than the presumptive statutory volume for the near future. And
it then reasonably concluded that this “somewhat higher
interim volume reflect[ed] [its] assessment that it is appropriate
to allow non-cellulosic advanced biofuels to partially backfill
for missing cellulosic volumes in light of the associated
[greenhouse gas] and energy security benefits.” Response to
Comments at 214, Coffeyville J.A. 689.

     Second, the Coffeyville Petitioners argue that EPA failed
to explain its estimate of reasonably attainable 2017 imports of
sugarcane ethanol, a type of non-cellulosic advanced biofuel.
Sugarcane ethanol imports have varied greatly from year to
year, reaching a high of 681 million gallons in 2006 but falling
to 64 million gallons in 2014 and 89 million gallons in 2015.
See 2017 Rule, 81 Fed. Reg. at 89,764. At the time of the 2017
Rule, EPA expected only 76 million gallons to be imported in
2016, but it nonetheless adhered to its proposed estimate of 200
million gallons for 2017—an estimate originally based on
EPA’s judgment that circumstances in 2017 were “not . . .
significantly different” from circumstances in 2016, for which
EPA had also projected 200 million gallons. Id. at 89,763/3.
EPA acknowledged the “recent low import levels,” but also
cited “the difficulty in precisely identifying the reasons” for the
historical “high variability,” given “uncertainty” as to market
factors including “ongoing growth in gasoline demand in
Brazil, and competing world demand for sugar.” Id. at 89,764–
65. The agency accordingly reaffirmed that 200 million
gallons “reflects a reasonable intermediate point between the
lower levels imported recently and the considerably higher
levels that have been achieved in earlier years.” Id. at 89,765/2.
                               61
     There is some force to petitioners’ objection to EPA’s
adherence to an estimate well over double the actual imports in
the three preceding years. However, our review is “particularly
deferential in matters implicating predictive judgments.”
Music Choice v. Copyright Royalty Bd., 774 F.3d 1000, 1015
(D.C. Cir. 2014) (quoting Rural Cellular Ass’n v. FCC, 588
F.3d 1095, 1105 (D.C. Cir. 2009)). We accordingly upheld
EPA’s identical 2016 sugarcane ethanol estimate as
“reasonable and reasonably explained” in ACE, 864 F.3d at 736
(quotation marks omitted). In that case, we held that EPA
reasonably “concluded that ‘a somewhat lower level of imports
will occur than the historic average’ of 300 million,” based on
a similar analysis of market factors. Id. (quoting 2014–16
Rule, 80 Fed. Reg. at 77,478/2). Here, we cannot say that one
more year of low imports made it arbitrary for EPA to adhere
to that same projection for 2017.

      Third, the Coffeyville Petitioners object to EPA’s analysis
of supply and demand for regular gasoline (E0) and gasoline
with added ethanol (E15 and E85). However, this analysis
played no role in EPA’s exercise of its discretionary cellulosic
waiver authority under section 7545(o)(7)(D)(i). As noted
above, EPA’s exercise of that authority rested entirely on its
determination of reasonably attainable advanced biofuel
volumes. See 2017 Rule, 81 Fed. Reg. at 89,773–74. The
disputed analysis of E0, E15, and E85 supported EPA’s
separate decision not to invoke its “general waiver” authority,
under section 7545(o)(7)(A)(ii), based on “inadequate
domestic supply.” See generally ACE, 864 F.3d at 705–13.
But in their opening brief, petitioners failed to challenge EPA’s
decision not to invoke that separate waiver provision for 2017.
Although their reply brief gestures at this point, “an argument
first made in a reply brief is forfeited.” Bartko v. SEC, 845
F.3d 1217, 1225 n.7 (D.C. Cir. 2017).
                                62
    Finally, the Coffeyville Petitioners take issue with EPA’s
response to various comments. We have considered these
arguments and find them to be without merit.

    For these reasons, we reject the Coffeyville Petitioners’
challenges to EPA’s exercise of its discretionary cellulosic
waiver authority to reduce advanced biofuel and total
renewable fuel volumes for 2017.

       VI.     2018 Volume for Biomass-Based Diesel

     Since 2012, EPA, acting in coordination with the
Secretaries of Energy and Agriculture, has calculated the
annual applicable volume (also known as the “volume
requirement”) for biomass-based diesel based on a holistic,
backward- and forward-looking consideration of relevant
factors. In particular, it has set the volume requirement “based
on a review of the implementation of the program during
calendar years specified in the tables, and an analysis of” six
statutorily enumerated factors: (1) “the impact of the
production and use of renewable fuels on the environment”; (2)
“the impact of renewable fuels on the energy security of the
United States”; (3) “the expected annual rate of future
commercial production of renewable fuels, including advanced
biofuels in each category (cellulosic biofuel and biomass-based
diesel)”; (4) “the impact of renewable fuels on the
infrastructure of the United States”; (5) “the impact of the use
of renewable fuels on the cost to consumers of transportation
fuel and on the cost to transport goods”; and (6) “the impact of
the use of renewable fuels on other factors, including job
creation, the price and supply of agricultural commodities,
rural economic development, and food prices.” 42 U.S.C.
§ 7545(o)(2)(B)(ii)(I)–(VI).

    EPA set the 2018 applicable volume for biomass-based
diesel at 2.1 billion gallons, up from 2.0 billion gallons in 2017,
                              63
and 1.1 billion gallons above a statutory minimum that
Congress set to plateau at 1 billion gallons as of 2012. 2017
Rule, 81 Fed. Reg. at 89,798/1; see 42 U.S.C.
§ 7545(o)(2)(B)(i)(IV), (v). NBB had asked EPA to set the
biomass-based diesel volume at 2.5 billion gallons, and now
challenges the volume EPA set as arbitrary and capricious and
contrary to the Clean Air Act.

A. NBB’s Standing

     Before considering the merits of NBB’s claims, we must
satisfy ourselves that NBB has standing to assert them.
Respondent-Intervenors, the American Fuel & Petrochemical
Manufacturers and the American Petroleum Institute, contend
that NBB lacks standing because, they say, it has not shown
that the 2017 Rule inflicted a cognizable injury on any of its
members.

     NBB has associational standing here for the same reasons
we held it did in National Biodiesel Board v. EPA, 843 F.3d
1010, 1015 (D.C. Cir. 2016) (NBB v. EPA), where EPA’s
actions “incentivize[d] . . . compet[ition] with [NBB’s
members’] domestic production.” Here, too, NBB’s members
“compete with” the other industry players EPA’s rule is
designed to affect. Id. at 1016. Recall that biomass-based
diesel is a nested subset of advanced and total renewable fuels,
such that NBB’s members get (1) a market for compelled
buyers of the specified volume of biomass-based diesel, for
which they are the exclusive suppliers, plus (2) a market for
compelled buyers of advanced and other renewable fuels
alongside a broad array of competing suppliers. See supra at
6–8, 11. The 2017 Rule preamble explains that biomass-based
diesel “compet[es] for research and development dollars with
other types of advanced biofuels,” and that, “[b]y establishing
[the biomass-based diesel] volume requirement[] at [a] level[]
                                64
lower than . . . the expected production of [biomass-based
diesel],” EPA was “creating the potential for some competition
between [biomass-based diesel] and other advanced biofuels to
satisfy the advanced biofuel” applicable volume and providing
“incentives for the continued development of” those
competitors’ fuels. 81 Fed. Reg. at 89,797; see also EPA
Coffeyville Br. 24 (“Above 2.1 billion gallons, biomass-based
diesel will have to compete with other types of advanced
biofuel.”). Such competition will likely “temper to some extent
[biomass-based diesel] prices.” Final Statutory Factors
Assessment for the 2018 Biomass Based Diesel (BBD)
Applicable Volume, EPA-HQ-OAR-2016-0004-3708, at 10
(Dec. 12, 2016) (Supplemental Assessment), Coffeyville J.A.
533. That is a cognizable injury to NBB’s members. See NBB
v. EPA, 843 F.3d at 1015–16; see also Delta Constr. Co. v.
EPA, 783 F.3d 1291, 1299 (D.C. Cir. 2015) (per curiam).

     Though NBB failed to identify any of its members—
ordinarily a prerequisite for organizations alleging
associational standing, see Summers v. Earth Island Inst., 555
U.S. 488, 497–98 (2009)—that omission is not fatal here
because NBB’s members comprise “the entire biomass-based
diesel category of the Renewable Fuel Standard[s]” and
represent no other interests. Coffeyville J.A. 134. Consistent
with “the real purpose of the [standing] inquiry—that is, for the
court to be satisfied that the requisite injury really has occurred
or will occur in the future to members of the organization[],”
Pub. Citizen v. FTC, 869 F.2d 1541, 1552 (D.C. Cir. 1989),
there is no need to identify injured members when “all the
members of the organization are affected by the challenged
activity,” Summers, 555 U.S. at 499 (citing NAACP v. Ala. ex
rel. Patterson, 357 U.S. 449, 459 (1958)). Because EPA’s rule
subjects the biomass-based diesel industry to increased
competition, with anticipated pricing effects, NBB “meet[s] the
                               65
constitutional prerequisites of injury, causation,           and
redressability.” NBB v. EPA, 843 F.3d at 1015.

B. Merits of NBB’s Challenges

     NBB advances two challenges to the applicable volume
EPA set for biomass-based diesel: First, that EPA erred in
considering the interaction of biomass-based diesel with the
yet-to-be established 2018 advanced biofuel applicable
volume, and second, that EPA’s consideration of the six
statutory factors was arbitrary and capricious and contrary to
law. We reject both claims.

     First, EPA reasonably chose a 2018 biomass-based diesel
applicable volume that would “maintain[] support for growth
in [biomass-based diesel] volumes” while also encouraging the
“development of other advanced biofuels.” 2017 Rule, 81 Fed.
Reg. at 89,798/1. Congress directed EPA to consider the
lessons learned from its retrospective “review” of the program,
apply them in its prospective “analysis of” the six statutory
factors, and set a biomass-based diesel volume that will apply
fourteen months in the future.               See 42 U.S.C.
§ 7545(o)(2)(B)(ii).

     EPA’s approach is consistent with the structure and
purposes of the statute. Congress set a minimum applicable
volume for biomass-based diesel of one billion gallons for each
year from 2012 forward, id. § 7545(o)(2)(B)(i)(IV), (v), while
specifying statutory minimum volumes for the advanced
biofuel category containing biomass-based diesel that grow
year by year to 21 billion gallons by 2022, id.
§ 7545(o)(2)(B)(i)(II), (iii). EPA reasonably concluded that,
by nesting biomass-based diesel together with cellulosic (and
other unspecified) biofuels within the advanced biofuel
category, and specifically charting a higher, steeper, and longer
initial growth curve for advanced biofuel, Congress anticipated
                              66
that production of other types of advanced biofuels could step
up to help meet the advanced biofuel volume requirement. See
2017 Rule, 81 Fed. Reg. at 89,797/1. EPA also reasonably
concluded that increasing fuel diversity serves one of
Congress’s primary goals in establishing the Renewable Fuel
Standards program:          improving the nation’s “energy
independence and security.” See Pub. L. No. 110-140,
preamble; see also 2017 Rule, 81 Fed. Reg. at 89,798/3. EPA
also reasonably anticipated that enhanced competition in the
advanced biofuels market would help “temper to some extent
[biomass-based diesel] prices,” Supplemental Assessment 10,
Coffeyville J.A. 533, thereby ameliorating Congress’s concern
that, with a too-high target volume, the “price of biomass-based
diesel fuel” would “increase significantly,” 42 U.S.C.
§ 7545(o)(7)(E)(ii).      And fuel diversity may produce
environmental benefits insofar as certain advanced biofuels,
such as ethanol from food waste, will “likely have significantly
lower impacts on wetlands, ecosystems, and wildlife habitats”
than would greater reliance on biomass-based diesel.
Supplemental Assessment 6, Coffeyville J.A. 529.

     NBB’s arguments to the contrary turn on reading the
statutory directive that EPA “review . . . the implementation of
the program during calendar years specified in the tables,” id.
§ 7545(o)(2)(B)(ii), to confine EPA’s consideration to
biomass-based diesel’s statutory volumes and actual
performance, and to prevent EPA from considering other fuel
categories or future years. In particular, NBB takes issue with
EPA’s consideration of the not-yet-finalized 2018 advanced
biofuel applicable volume, which NBB contends led EPA to
set the biomass-based diesel volume too low.

     NBB’s objections are not supported by the text or purpose
of the statute. Assuming NBB is right that EPA’s “review of
the implementation of the program” consists of a retrospective
                              67
assessment, the agency must also conduct “an analysis of” six
statutory factors. Id. § 7545(o)(2)(B)(ii). And those factors
plainly require a prospective assessment—an assessment that
would likely miss “important aspects of the problem,” State
Farm, 463 U.S. at 43, if it ignored the interaction, now and in
the future, of the requirements for all the categories of
renewable fuels. See, e.g., 42 U.S.C. § 7545(o)(2)(B)(ii)(I)
(requiring an “analysis of” the “impact of the production and
use of renewable fuels on,” among other things, “the
environment”). Though EPA set the biomass-based diesel
requirement lower than NBB wished, Congress did not intend
to incentivize growth of biomass-based diesel “at all costs.”
ACE, 864 F.3d at 714 (quoting Am. Express Co. v. Italian
Colors Rest., 570 U.S. 228, 234 (2013)).

     NBB objects that setting the 2018 biomass-based diesel
applicable volume below expected production might lead to a
depressed advanced biofuel volume for 2018. But the agency
specifically anticipated “that the 2018 advanced biofuel
requirement will be larger than the 2017 advanced biofuel
volume requirement.” 2017 Rule, 81 Fed. Reg. at 89,798/1.
EPA has never set the biomass-based diesel applicable volume
at the “maximum potential production” level, id. at 89,799/3,
yet the “growing supply of” biomass-based diesel has
consistently “allowed EPA to establish higher advanced
biofuel” applicable volumes, id. at 89,797/3. EPA opted for
“allowing room within the advanced biofuel volume
requirement for the participation of non-[biomass-based diesel]
advanced fuels” as a reasonable way “to encourage the
development and production of a variety of advanced biofuels
over the long term without reducing the incentive for [biomass-
based diesel] beyond the [biomass-based diesel applicable
volume] in 2018.” Id. at 89,797–98.
                               68
     Second, in setting the 2018 biomass-based diesel
applicable volume, EPA reasonably compared the advantages
and disadvantages of biomass-based diesel to those of other
fuels. NBB contends that the statute confines EPA to assessing
advantages of biomass-based diesel over petroleum, not
considering other renewable fuels, and that the agency failed to
“meaningfully” consider the six factors. NBB Br. 9–10. Both
arguments miss the mark.

     NBB suggests that, because the statute “was intended to
‘increase the production of clean renewable fuels’ as a
substitute for petroleum fuel,” id. at 21 (quoting Pub. L. No.
110-140, preamble), the only relevant comparison is to
petroleum, not to other categories of renewable fuel. But NBB
identifies nothing in section 7545(o)(2)(B)(ii) or any other
section that requires EPA to assess the performance of a
particular renewable solely by reference to petroleum fuel. Its
analysis would require us to read the term “renewable fuels”
used throughout section 7545(o)(2)(B)(ii) to refer to the single
renewable fuel being analyzed, even though the statutory
definition of “renewable fuel” includes all types of renewables.
See 42 U.S.C. § 7545(o)(1)(J). And if EPA could compare the
benefits of each specific fuel only to petroleum, it might be
unable to set rational applicable volumes for each specified
category of renewable fuel after 2022, when the statute no
longer sets any specific volumes. See id. § 7545(o)(2)(B)(iii)–
(v). EPA could easily conclude, for example, that each
renewable fuel had a lower “impact . . . on the environment”
than petroleum fuel, see id. § 7545(o)(2)(B)(ii)(I), but, no
matter their differing merits in serving the statute’s goals, the
agency would be barred from making relative judgments
among renewable fuel categories.

    NBB also argues that EPA failed to give meaningful
consideration to the six statutory factors, and instead “pre-
                              69
determined the outcome,” NBB Br. 20, but the record shows
otherwise. EPA considered in detail how setting the biomass-
based diesel applicable volume at a level higher or lower than
2.1 billion gallons would affect the six statutory factors. See
2017 Rule, 81 Fed. Reg. at 89,798–99. EPA further elaborated
its analysis of the factors in an 11-page supplemental
memorandum evaluating effects of its proposed biomass-based
diesel volume on renewable fuel production rates, the
environment, and the economy. See Supplemental Assessment
1–11, Coffeyville J.A. 524–34. EPA concluded that, over the
long term, “[a] variety of different types of advanced biofuels,
rather than a single type such as [biomass-based diesel], would
positively impact energy security . . . and increase the
likelihood of the development of lower cost advanced biofuels
that meet the same [greenhouse gas] reduction threshold as
[biomass-based diesel].”        Supplemental Assessment 3,
Coffeyville J.A. 526. EPA thus concluded that the statutory
factors supported its biomass-based diesel applicable volume.
See 2017 Rule, 81 Fed. Reg. at 89,798/3.

     At bottom, NBB’s objections rest on a policy
disagreement: NBB urges that, instead of setting a level that
would support continued investment in the biomass-based
diesel industry while also encouraging producers of other types
of advanced biofuel to compete to satisfy the 2018 advanced
biofuel applicable volume at lower cost, EPA should have
reserved to biomass-based diesel alone a volume nearer to that
industry’s maximum production potential.          But NBB’s
proposed “simple solution”—that EPA should have “set[] a
meaningful [biomass-based diesel] volume” while planning to
“increas[e] the 2018 advanced-biofuel volume to provide room
for the production of other advanced biofuels when it set that
volume a year later,” NBB Br. 23—describes what EPA
actually did. A mere disagreement with the particular
calibration of a line drawn in the exercise of an agency’s
                              70
reasonable judgment is no basis to invalidate a rule. Therefore,
we deny NBB’s petition.

                     VII.    Conclusion

    For these reasons, the petitions for review are denied.

                                                    So ordered.
    WILLIAMS, Senior Circuit Judge, concurring in part and
concurring in the judgment:

    The Clean Air Act’s Renewable Fuel Program operates on
an annual cycle. It provides annual credits, authorizes annual
waivers, and calls for annual reviews, see, e.g., 42 U.S.C.
§ 7545(o)(5), (7), (10)—all to implement Congress’s annual
goals, see id. § 7545(o)(2)(B).

     Each year, as part of this annual affair, the Environmental
Protection Agency embarks on an elaborate rulemaking. Id.
§ 7545(o)(3)(B). In doing so, it receives an annual estimate of
the total volume of fuel to be sold to inform it in setting the
annual “renewable fuel obligation,” id. § 7545(o)(B)(i), which
“shall . . . be applicable to refineries, blenders, and importers,
as appropriate,” id. § 7545(o)(3)(B)(ii)(I). So EPA is to specify
appropriateness among those three categories.                 But
“appropriate” as of when?

    Coffeyville Petitioners say appropriate as of the annual
rulemaking.

     But EPA says appropriate as of the last time EPA happened
to consider the issue, no matter how many years earlier that
was. The initial determination sticks for “all years,” EPA says,
“unless and until” EPA chooses, in its “discretion,” to
“undertake [an] annual reevaluation[].” Denial of Petitions for
Rulemaking to Change the RFS Point of Obligation, EPA-HQ-
OAR-2016-0544-0525, at 7 (Mar. 13, 2018) (“EPA Denial”),
J.A. 779; see also EPA Br. 66 (claiming “discretion” to decide
“whether, how, and when” it will “reconsider its initial
designation”). Even when affected parties point to a series of
market “disparities” that they say have developed and render
the earlier determination “not appropriate,” and point to
§ 7545(o)(3)(B)(ii)(I) as entitling them to a fresh
determination, see, e.g., Valero Energy Corporation
                                2

Comments, EPA-HQ-OAR-2016-0004-1746, at 1, 14 (July 11,
2016), J.A. 138, 151, EPA claims that that section does nothing
of the sort, see EPA Denial at 8, J.A. 780 (asserting full
“discretion” to decide “when” and “under what circumstances”
it will consider the issue). In Part V.A of the court’s opinion,
my colleagues accept EPA’s theory. I, however, disagree. So
while I otherwise join the court’s opinion in full, I cannot joint
Part V.A—though I do, in the end, concur in the judgment.


                             * * *

    At the risk of oversimplifying, we can boil this annual
process down to three steps.

     First, the annual goal. Congress sets annual (steadily
increasing) goals for the volume of renewable transportation
fuel to be sold or introduced into commerce in the United
States, with special targets for some subsets of renewable fuel.
42 U.S.C. § 7545(o)(2)(B)(i).

     Next, the annual estimate. The Energy Information
Administration projects the total volume of transportation fuel
that will be sold into commerce in a given year (as well as
volumes of biomass-based diesel and cellulosic biofuel). 42
U.S.C. § 7545(o)(3)(A); see, e.g., Letter from Adam Sieminski,
Administrator, U.S. Energy Information Administration, to
Gina McCarthy, Administrator, U.S. Environmental Protection
Agency, EPA-HQ-OAR-2016-0004-3646 (Oct. 19, 2016), J.A.
494.

     Finally, the annual obligation. This is set by EPA during
the agency’s annual rulemaking. And it is expressed in terms
of a single percentage of transportation fuel sold into commerce
(the “renewable fuel obligation”) by any obligated party
(regardless of category). 42 U.S.C. § 7545(o)(3)(B)(ii); see,
e.g., Renewable Fuel Standard Program: Standards for 2017
                               3

and Biomass-Based Diesel Volume for 2018, 81 Fed. Reg.
89,746, 89,751/3 (Dec. 12, 2016) (“2017 Rule”). The basic
idea is this: If EPA knows (i) the annual goal for the volume of
renewable fuel introduced into commerce (see step one above),
and (ii) the annual estimate for the total volume of fuel to be
introduced into commerce (see step two above), then EPA—
after filling in any gaps in the goals left by Congress, see 42
U.S.C. § 7545(o)(2)(B)(ii), and making any necessary
adjustments to the estimates provided by the Energy
Information Administration, see id. § 7545(o)(3)(A)—can set
the minimum percentage of renewable fuel that must be
introduced into commerce by “obligated parties.” If everything
works out well, Congress’s annual goal should, more or less,
be met.

    But who are these “obligated parties”? Under the Act,
EPA must tell us. The first among the three “Required
elements” of the annual determination is that it “be applicable
to refineries, blenders, and importers, as appropriate.” 42
U.S.C. § 7545(o)(3)(B)(ii)(I) (emphasis added).

    Even though EPA “determine[s] and publish[es]” the
annual obligation anew “[e]ach [] calendar year[],” 42 U.S.C.
§ 7545(o)(3)(B)(i), since 2010 it hasn’t considered what parties
are “appropriate” to obligate. Regulation of Rules and Fuel
Additives, 75 Fed. Reg. 14,670, 14,722 (Mar. 26, 2010); see
also Regulation of Fuels and Fuel Additives, 72 Fed. Reg.
23,900, 23,923/2 (May 1, 2007). Rather, year in and year out,
the agency has simply “indicated,” “in passing,” that the
renewable fuel obligation “would apply to ‘. . . producers and
importers,’” “consistent with [its] preexisting” determination.
EPA Br. 69–70 (quoting 2017 Rule, 81 Fed. Reg. at 89,746/2).
That’s it. In my view, however, the language of the statute
requires more. EPA’s contrary reading seems to me to go
unreasonably “beyond the meaning that the statute can bear.”
U.S. Postal Serv. v. Postal Regulatory Comm’n, 886 F.3d 1253,
                                4

1255 (D.C. Cir. 2018) (quoting MCI Telecomm. Corp. v. AT&T
Co., 512 U.S. 218, 229 (1994)).


                              * * *

    The key provision says, “[n]ot later than November 30 of
each [] calendar year[],” EPA “shall determine and publish in
the Federal Register . . . the renewable fuel obligation.” 42
U.S.C. § 7545(o)(3)(B)(i).       The first of the “Required
elements” of that annual obligation is that it shall “be applicable
to refineries, blenders, and importers, as appropriate.” Id.
§ 7545(o)(3)(B)(ii)(I).

     This much tells us a few things. First, Congress required
EPA to set the renewable fuel obligation annually. That feature
of the requirement pretty clearly indicates a congressional
expectation of possible year-to-year variation in all the
mandatory elements—not merely in the percentage chosen
(which is addressed in subclauses (II) and (III)). Second, one
explicitly required element of this annual determination is a
selection among “refineries, blenders and importers,” a
selection that must be “appropriate.” Taken together, the Act
seems inevitably to require EPA to apply (at least) some
thought to the issue of what market sectors should be
obligated—thought that the agency must apply each time it sets
the annual obligation. After all, the term “appropriate”
“naturally and traditionally includes consideration of all the
relevant factors,” not just a recitation that some time ago the
agency considered the factors that it then thought relevant.
Michigan v. EPA, 135 S. Ct. 2699, 2707 (2015) (emphasis
added) (quoting White Stallion Energy Center, LLC v. EPA,
748 F.3d 1222, 1266 (D.C. Cir. 2014) (Kavanaugh, J.,
concurring in part and dissenting in part)). The agency, in other
words, must “exercise its discretion to choose among the
options” that Congress has given it, Maj. op. 45 (quoting Kisor
                                 5

v. Wilkie, 139 S. Ct. 2400, 2449 (2019) (Kavanaugh, J.,
concurring in the judgment)), not “explain[]” why, in the
agency’s opinion, it’s “appropriate” not to choose among the
options that Congress has given it, id.; see Response to
Comments, EPA-HQ-OAR-2016-0004-3753, at 542 (Dec. 12,
2016), J.A. 761 (declaring the point-of-obligation “issue”
“beyond the scope of this rulemaking”).

      Suppose a law school charter—adopted at the school’s
founding in 1920—calls on the dean to annually set a “tort
credits obligation,” consisting of a minimum number of credit
hours students must devote to certain tort subjects; the dean is
to make the obligation “applicable to negligence, defamation,
battery, and alienation of affections, as appropriate.” The first
dean, in 1921, sets the obligation at three credit hours per
subject—and applies it to all the subjects. For the 2020–21
academic year, the tenth dean likewise duly requires students
to devote at least three credits hours to those same subjects—
including alienation of affections. Students understandably
protest, since that tort is now a bygone relic. See Fitch v.
Valentine, 2005-CA-01800-SCT (¶¶ 79–81) (Miss. 2007)
(Dickinson, J., concurring), 959 So. 2d 1012, 1036 (noting 31
states have “completely abolished” it). But the dean adamantly
refuses even to consider their entreaties, “explain[ing]” (Maj.
op. 45) they’re “beyond the scope” (J.A. 761) of topics relevant
to the annual credit determination, which, after all, is perfectly
“consistent with [a] preexisting” 1921 determination that that
application was “appropriate” (EPA Br. 70). EPA’s reasoning
(on the procedural point—whether or not the phrase
“applicable . . . as appropriate” requires it to consider the issue)
is, in essence, as startling as the dean’s. Never mind whether,
as a substantive matter, studying the tort—or exempting
blenders—is actually “appropriate.” Cf. Maj. op. 52. EPA tells
us it need not even address the point—ever again.
                                 6

     EPA’s response does more to hurt than to help its cause.
The agency points us to similarities between the provision
we’ve been         discussing,     § 7545(o)(3)(B)(ii)(I),    and
§ 7545(o)(2)(A)(iii)(I), which I’ll call the “compliance
provision.” The two echo each other, see Oral Arg. Tr. 70:19–
25, both using the “applicable . . . as appropriate” formulation.

Annual determination, 42 U.S.C. § 7545(o)(3)(B)(i), (ii)(I):

    [E]ach . . . calendar year[] . . . , the Administrator of the
    Environmental Protection Agency shall determine and
    publish in the Federal Register . . . the renewable fuel
    obligation . . . . The renewable fuel obligation . . . shall . . .
    be applicable to refineries, blenders, and importers, as
    appropriate.

Compliance provision, 42 U.S.C. § 7545(o)(2)(A)(i), (iii)(I):

    Not later than [August 8, 2006], the Administrator shall
    promulgate regulations . . . . [T]he regulations . . . shall
    contain compliance provisions applicable to refineries,
    blenders, distributors, and importers, as appropriate . . . .

     As EPA reads the two, the agency may define the point of
obligation once—while announcing the compliance provisions
at the outset of the program. See EPA Br. 66. Congress’s
command to make the annual renewable fuel obligation
“applicable . . as appropriate” is simply, in the agency’s view,
a cross-reference back to the “applicable . . . as appropriate”
determination made by EPA at the outset in its adoption of
compliance regulations. See, e.g., id. at 69–70; Oral Arg. Tr.
70:19–71:15, 72:13–24, 73:16–74:13.

   The agency’s reading, however, seems utterly implausible.
When Congress uses “identical words” in “different parts of the
same statute,” we normally infer that those words carry “the
same meaning.” Henson v. Santander Consumer USA Inc., 137
                                7
S. Ct. 1718, 1723 (2017) (quoting IBP, Inc. v. Alvarez, 546 U.S.
21, 34 (2005)). So if “applicable . . . as appropriate,” in the
context of setting the compliance regulations, means (as
everyone agrees it means) that EPA is to contemporaneously
assess the appropriateness of its decision, then the same phrase,
in the context of setting the annual renewable fuel obligation,
must mean the same thing: EPA is to make a contemporaneous
assessment of appropriateness—rather than, as the agency
implausibly claims, treat a decision made long ago as
dispositive for the present.

      The majority responds—somewhat bafflingly—that
nothing in the phrase “applicable . . . as appropriate” indicates
“when or in what context EPA must make the appropriateness
determination.” Maj. op. 46 (emphasis added). But that can’t
be right. Imagine a daycare advertises that it will dress kids for
recess, “as appropriate.” Would any reasonable speaker of
English really harbor any doubt as to whether there existed a
“particular temporal” connection between the selection made
and the selection’s appropriateness? Id. at 45. Surely parents
would be surprised to learn that the school’s clothing selection
for a snowy, December day was not “appropriate” in light of
the then-pounding blizzard, but, rather, was “appropriate” in
light of the sunshine from six months earlier, when the daycare
first opened.

     In fact, had Congress wanted EPA to readopt a prior
determination, without any contemporaneous analysis as to
appropriateness, “it could easily have chosen clearer language”
to do just that. NLRB v. SW General, Inc., 137 S. Ct. 929, 939
(2017). Related provisions of the same statute provide
examples of such straightforward wording. An obvious
possibility would be to replace “applicable to refineries,
blenders, and importers, as appropriate,” with “applicable to
Obligated Parties (as defined by the Administrator under 42
U.S.C. § 7545(o)(2)),” thus using the pattern adopted in
                                8

§ 7545(h)(1), (k)(3)(B)(i). Another obvious way of expressing
what EPA says Congress meant would have been to modify
“refineries, blenders, and importers” with the phrase, “in
conformity with the compliance provisions established by the
Administrator,” thus paralleling the approach of § 7545(b)(2).
Both formulations, relying on a past participle, easily invite the
construction that EPA prefers—allowing the administrator to
rely on a decision made at some unspecified time in the past.
“The fact that [Congress] did not adopt [any of these] readily
available and apparent alternative[s] strongly supports rejecting
[EPA’s] reading.” Knight v. Commissioner, 552 U.S. 181, 188
(2008).

     Further, rather than using such easy alternatives, Congress
chose language that, as read by EPA, makes a mess of virtually
all of § 7545(o)(3)(B)(ii). Again, subclause (I) requires the
“renewable fuel obligation” to “be applicable to refineries,
blenders, and importers, as appropriate.”             42 U.S.C.
§ 7545(o)(3)(B)(ii)(I). If Congress had envisioned EPA
“identif[ying] the ‘appropriate’ obligated parties” in its exercise
of the compliance provision (§ 7545(o)(2)(A)(iii)(I)), rather
than of this clause, as EPA says it did, see EPA Br. 7, then
subclause (I) would be doing no work at all—contrary to the
“principle of statutory construction that we must ‘give effect, if
possible, to every clause and word of a statute,’” Williams v.
Taylor, 529 U.S. 362, 404 (2000) (quoting United States v.
Menasche, 348 U.S. 528, 538–39 (1955)).

     EPA and the majority respond that subclause (I) is needed
to “clarify[]” that distributors—who can be subjected to the
compliance provisions—“cannot be” subjected to the
renewable fuel obligation. Oral Arg. Tr. 75:9–12 (emphasis
added); see also Maj. op. 47.            Compare 42 U.S.C.
§ 7545(o)(2)(A)(iii)(I) (providing that the compliance
provisions shall be “applicable to refineries, blenders,
distributors, and importers, as appropriate” (emphasis added)),
                                9

with id. § 7545(o)(3)(B)(ii)(I) (providing that the renewable
fuel obligation shall be “applicable to refineries, blenders, and
importers, as appropriate”). But the need for clarity could be
attributed to “most superfluous language.” SW General, 137 S.
Ct. at 941. And if clarity were actually Congress’s goal, if all
Congress wanted to do in subclause (I) was exclude
“distributors” from the universe of potential obligated parties,
Maj. op. 47, it chose an exceedingly odd way of getting there:
inserting into an annual exercise the task of indicating what
entities are “appropriate” targets for the renewable fuel
obligation. Wouldn’t it have been more straightforward to just
reference EPA’s prior determination, and then directly state—
for the purpose of clarity—that the renewable fuel obligation
may not apply to “distributors”?

     In any case, it’s hard to see what distributor-based
obscurity EPA sees a need for subclause (I) to correct. Because
the renewable fuel obligation concerns only fuel that is “sold or
introduced into commerce in the United States,” 42 U.S.C.
§ 7545(o)(2)(A)(i), (o)(3)(B)(ii)(II) (emphasis added), the
obligation applies, for any gallon of fuel, only once—i.e., when
the fuel enters the American economy upstream, not when
distributors transport the same fuel downstream.

     Once the sale or introduction “into” commerce is
complete—once a given unit of fuel is already flowing through
American commerce—that same unit of fuel cannot be sold or
introduced “into” American commerce again; it’s already there.
While one, for example, might say that a fuel line, which carries
fuel from a car’s tank to its engine, carries fuel “in” the car, no
one would say that it carries fuel “into” the car. So too, while
one might say that a distributor, which transports fuel from the
economy’s refineries to its retailers, see 40 C.F.R. § 80.2(l);
EPA Denial at 9, J.A. 781, transports fuel “in” the economy, no
one would say that it transports (or sells or introduces) fuel
“into” the economy; again, the fuel is already in the relevant
                               10

process. Congress itself recognizes the distinction, referring to
fuel that is “sold or introduced into commerce,” 42 U.S.C.
§ 7545(o)(2)(A)(i), (o)(3)(B)(ii)(II) (emphasis added), and fuel
that is “sold or distributed in . . . commerce,” id. § 7545(u)(4)
(emphasis added). Because distributors do only the latter—
they move fuel “in,” not “into,” commerce—there is nothing
for subclause (I) to clarify. These downstream intermediaries
can never fall within the universe of potentially obligated
parties.

     My colleagues don’t claim to disagree; at most, they
declare it “non-obvious” that “distributors cannot be subjected
to the point of obligation.” Maj. op. 47. But what’s “non-
obvious” about it, even if we put the plain meaning of “into
commerce in the United States” aside? That phrase appears
throughout the statute—and can’t possibly include
downstream, distributor transactions. Take the statutory
provision concerning the Energy Information Administration,
which says that the agency must provide EPA with an estimate
of the “volume[] of transportation fuel . . . projected to be sold
or introduced into commerce in the United States.” 42 U.S.C.
§ 7545(o)(3)(A). Does Congress really expect that estimate—
and the regulatory burdens “based on” that estimate, id.
§ 7545(o)(3)(B)(i), (o)(7)(D)(i)—to radically fluctuate based
on the frequency of transactions among the distributors that
happen to line the distribution network? So if every distributor
starts selling to another distributor, or several of them, the
calculated volume of fuel “sold or introduced into commerce in
the United States” would balloon overnight? I doubt it.

     EPA, it seems, shares my skepticism. The agency itself
describes the renewable fuel obligation, not in terms of
downstream intermediaries, like distributors, but in terms of the
initial, upstream players—those “responsible for introducing
[fuel] into the domestic gasoline pool.” 72 Fed. Reg. at
23,904/1 (emphasis added). Indeed, when defining the
                                11

renewable fuel obligation, EPA speaks not of sales that happen
to occur, distributor-to-distributor, along the supply chain, but
only of initial injections into U.S. commerce as a consequence
of the upstream “produc[tion]” or “import[ation]” of
transportation fuel. 40 C.F.R. § 80.1407(a), (b).

     What about blenders, asks the majority? Aren’t they
potentially obligated parties, even though they, like
distributors, handle fuels that have already been “introduce[d]”
into U.S. commerce by other upstream entities, like refineries?
Maj. op. 46–47. Yes, of course, they are. But that’s because
blenders—unlike distributors—are the ones who initially sell
or introduce various types of finished transportation fuel “into
commerce in the United States.” E15, for instance, a blend of
85% gasoline, 15% ethanol, generally enters “into” American
commerce at the hands of a blender—the entity that actually
blends the various components. Just ask EPA, which
references the “ethanol blenders that introduce E15 into
commerce.” 76 Fed. Reg. 44,406, 44,410/3 (July 25, 2011). A
distributor, in contrast—and by definition, whether that’s a
“post-enactment regulat[ory]” definition, Maj. op. 47, or a pre-
enactment dictionary definition—never introduces anything
“into” commerce. It only distributes (i.e., “transports” or
“deliver[s]”) finished transportation fuel, such as E15, from one
point to another. See 40 C.F.R. § 80.2(l); Webster’s Third New
International Dictionary 660 (1961) (defining “distribute”). So
subclause (I), as EPA reads it, is, in fact, a superfluity, because
the agency could not place the point of obligation on
distributors whether that clause existed or not.

     The muddle generated by EPA’s reading doesn’t end there.
Consider the effect on subclause (III). That provision provides
that the “renewable fuel obligation . . . shall . . . consist of a
single applicable percentage that applies to all categories of
persons specified in subclause (I).”                  42 U.S.C.
§ 7545(o)(3)(B)(ii)(III). But if EPA is right, and the point of
                               12

obligation is determined, not under subclause (I), but under the
compliance provision, why does Congress take such a
circuitous route to get there—a reference in subclause (III) to
subclause (I), which, in turn, in EPA’s reasoning (but without
linguistic underpinning), refers back to the compliance
provision? Couldn’t Congress in subclause (III) have just
alluded to decisions made by EPA under the compliance
provision directly? Cf., e.g., 42 U.S.C. § 7545(o)(4)(A). EPA
doesn’t say.

      Instead, the agency puts essentially all its eggs in the
compliance provision basket. EPA argues, first and foremost,
that its power to promulgate compliance provisions is broad
and includes the power to set the point of obligation. And
“nothing,” it says, requires it to “reconsider” that
determination. See, e.g., EPA Br. 67–68. My colleagues offer
a similar thought, claiming that Congress knew how to call for
a “redo” if that is what it really wanted. Maj. op. 48. Both
arguments, however, miss the point. When Congress mandates
an annual “determin[ation]” in 42 § 7545(o)(3)(B)(ii), there is
nothing to be redone or reviewed. The determination must
happen anew each year, and the specific instruction to apply
that determination “to refineries, blenders, and importers, as
appropriate,” controls, id. § 7545(o)(3)(B)(ii)(I); any general
authorization to promulgate compliance provisions (including,
I’ll assume, license to not “reconsider” them) must yield to that
specific instruction. See SW General, 137 S. Ct. at 941 (“[I]t is
a commonplace of statutory construction that the specific
governs the general.” (alteration in original) (quoting RadLAX
Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 645
(2012)).

     “[B]asic principles of administrative law,” unfortunately
for the majority, only further erode EPA’s position. Maj. op.
52. We “generally ‘presume[] that Congress expects it statutes
to be read in conformity with the[] [Supreme] Court’s
                               13

precedents.’” Porter v. Nussle, 534 U.S. 516, 528 (2002)
(second alteration in original) (quoting United States v. Wells,
519 U.S. 482, 495 (1997)). And those precedents make clear
that an agency, when exercising its congressionally delegated
authority, must “consider [every] important aspect of the
problem.” Motor Vehicle Mfrs. Ass’n of U.S. v. State Farm
Mutual Ins. Co., 463 U.S. 29, 43 (1983). Failure to do so
“would be arbitrary and capricious.” Id. With that background
in mind, it “would be strange indeed” if Congress really
expected EPA, year in and year out, to set the renewable fuel
standards for the entire economy, yet allowed the agency—sub
silentio—to do so without considering ever again whether a
“foundational” element of the regulatory program was
“appropriate.” Maj. op. 49.

     Retreating from the statutory language, EPA claims that
reading the Act to require it to appropriately identify the point
of obligation each year would be inconsistent with Congress’s
“purpose.” Specifically, the agency says, it would “reduce the
regulatory certainty required for private parties to plan for
growth.” EPA Br. 72. But EPA’s fears are vastly overblown.
Its concern about upsetting investment-backed expectations is
a reason to not change the point of obligation; it is not a reason
to not consider doing so. The same goes for my colleagues’
concerns about the credit trading program, see Maj. op. 50,
even if that program really does require (as my colleagues seem
to assume it does) rock solid stability in the point of
obligation—a dubious proposition, given that credits are held
individual-entity-by-individual-entity, so that shrinkage or
swelling of the number of covered entities has no impact on the
needed computations.         EPA’s duty is to “articulate a
satisfactory explanation for its action,” State Farm, 463 U.S. at
43—an explanation that must consider the industry’s
(including the credit traders’) reliance on a prior determination,
see, e.g., FCC v. Fox Television Stations, Inc., 556 U.S. 502,
515 (2009) (explaining that it “would be arbitrary and
                               14

capricious to ignore” the fact that a “prior policy has
engendered serious reliance interests”); Nat’l Cable &
Telecomms. Ass’n v. FCC, 567 F.3d 659, 670 (D.C. Cir. 2009)
(similar). In fact, given the substantial reliance interests at
stake, along with the agency’s prior findings, it seems likely
that (in the absence of significantly changed circumstances or
a compelling new analysis) EPA would be able to make rather
short work of the annual analysis. In most years, the prior
analyses and the reliance interests would probably dictate the
conclusion.

     In any event, especially when the alleged downside of
petitioners’ claim is so chimerical, our “role is not to ‘correct’
the [statutory] text so that it better serves [Congress’s]
purposes.” Va. Dep’t of Medical Assistance Servs. v. U.S.
Dep’t of Health & Human Servs., 678 F.3d 918, 926 (D.C. Cir.
2012) (some internal quotation marks omitted) (quoting Engine
Manufacturers Ass’n v. EPA, 88 F.3d 1075, 1089 (D.C. Cir.
1996)). That is a job for Congress.

     For these reasons, I respectfully disagree with the panel’s
conclusion, which grants EPA essentially unfettered discretion
as to when—or even if—it will consider the appropriateness of
the point of obligation.

     Indeed, the panel, it seems to me, arrived at its conclusion
only by extending to EPA the type of “reflexive” deference that
the Supreme Court has recently criticized. Kisor, 139 S. Ct. at
2415 (quoting Pereira v. Sessions, 138 S. Ct. 2105, 2120 (2018)
(Kennedy, J., concurring)). The Court has made clear that
before we may declare a statute genuinely ambiguous—and,
thus, before we, an Article III court, may surrender to an
executive agency’s (often self-serving) declaration of what the
law means—we must exhaust all the “traditional tools” of
statutory construction. Kisor, 139 S. Ct. at 2415 (quoting
Chevron U.S.A. Inc. v. Natural Resources Defense Council,
                                15

Inc., 467 U.S. 837, 843 n.9 (1984)). Then and only then—
“when that legal toolkit is empty”—may we “wave the
ambiguity flag.” Id.

     The majority, however, in apparent haste to bow to EPA’s
admittedly self-serving declaration of what the law means, see
Maj. op. 51 (describing the “burden[s]” that EPA would rather
avoid), doesn’t actually use any of the tools of statutory
construction in an attempt to discern Congress’s meaning. For
example, besides acknowledging that EPA’s reading of the
phrase “applicable . . . as appropriate” “is not ineluctable,” Maj.
op. 48, the majority has almost nothing to say about that
phrase’s ordinary meaning. Although the majority declares it
“ambiguous,” id. at 49, my colleagues do not offer a single
example of the phrase being used in the way EPA desires—
where the duty to make a selection, “as appropriate,”
(somehow) permits the decisionmaker wholly to ignore the
contemporaneous context of his selection. But see supra pp. 5,
7 (offering examples where EPA’s interpretation makes no
sense).     The majority’s treatment of the presumption of
consistent usage isn’t much better. It says that there are
multiple “permissible” ways to ascribe the same meaning to the
same words, but doesn’t offer any, see Maj. op. 46—all the
while overlooking an obvious interpretation that satisfies the
presumption (i.e., EPA must consider the factors that are
relevant at the time of its decision), see supra pp. 6–7. Finally,
the majority writes off the canon against surplusage without
actually finding that the language at issue isn’t superfluous.
The majority avers that a finding of superfluity “rests on a
complicated series of inferences,” Maj. op. 47, but that’s not
unusual, or reason to shy away from wading through the
muddle. Complex regulatory schemes “can sometimes make
the eyes glaze over. But hard interpretive conundrums, even
relating to complex rules, can often be solved.” Kisor, 139 S.
Ct. at 2415. To solve such conundrums, however, we must
embrace the canons of interpretation as the useful tools that
                               16

they are for discerning Congress’s meaning, not as pests to be
dodged and swatted away in our rush to deference. Here, when
those tools are properly applied, we can discern Congress’s
meaning—which “is the law and must be given effect.”
Chevron, 467 U.S. at 843 n.9.

     Nonetheless, I concur in the judgment. As we explain
today with regard to claims brought by the Alon Petitioners,
EPA adequately explained, at around the time it set the annual
obligation for 2017, why it was not “appropriate” (in light of
the facts as they then existed) to change the point of obligation.
See Maj. op., Part IV.B. Although that explanation arose in the
context of a petition for rulemaking—and was thus subject to a
more deferential form of arbitrary and capricious review—I
would hold here (for the same reasons that we give in Part IV.B
of the majority opinion) that EPA’s reasoning was sufficient
even under the deference level that demands more of the
agency.

     The difference in our standard of review between an appeal
from     the    agency’s      annual     determination      under
§ 7545(o)(3)(B)(i), (ii)(I), on the one hand, and an agency’s
conventional duty to entertain a petition for a rulemaking to
revise an existing regulation, on the other, is in practice fairly
slight. Under both understandings, the agency is bound to give
suitable weight to reliance interests, and indeed to the general
advantage of regulators’ not rocking too many boats. A party
challenging the status quo faces some sort of burden in either
context—to point to new facts, or to new discoveries of facts,
or to previously unnoticed flaws in the agency’s analysis, etc.
There is, to be sure, a subtle difference in the deference level,
but deference levels themselves build in a good deal of
subjectivity. I nonetheless write separately because I see
Congress as having imposed a specific, if modest, duty, on the
agency, and having thereby provided an explicit avenue for
review. That explicitness seems to me designed to, and likely
                             17

to, concentrate the mind of the administrator—a congressional
choice that we should honor.